

Exhibit 10.10
 
Dated 3 July 2018
 
 
   Royal Caribbean Cruises Ltd. (1) 
(the Borrower) 

   KfW IPEX-Bank GmbH (2) 
   (the Hermes Agent)
   KfW IPEX-Bank GmbH (3)  
   (the Facility Agent)  
       
   KfW IPEX-Bank GmbH (4)
   (as Initial Mandated Lead Arranger)


   Bayerische Landesbank Munich (5)
   BNP Paribas Fortis S.A./N.V.
   Commerzbank AG, New York Branch
   DZ Bank AG, New York Branch
   Skandinaviska Enskilda Banken AB (publ)
(the Mandated Lead Arrangers)
   and 

   certain financial institutions (6)  
   (the Lenders)
 


Amendment No. 2 in connection with the Credit Agreement in respect of Hull S-713


 





 

--------------------------------------------------------------------------------







Contents
Clause    Page
1Interpretation and definitions    1
2Amendment of the Existing Credit Agreement    2
3Conditions of Effectiveness of Amended Agreement    2
4Representations and Warranties    2
5Incorporation of Terms    3
6Costs and Expenses    3
7Counterparts    3
8Governing Law    3
Schedule 1 Amended and Restated Credit Agreement








 

--------------------------------------------------------------------------------





THIS AMENDMENT NO. 2 (this Amendment) is dated     3 July         2018 and made
BETWEEN:
(1)
Royal Caribbean Cruises Ltd. (a corporation organised and existing under the
laws of The Republic of Liberia) (the Borrower);

(2)
KfW IPEX-Bank GmbH as facility agent (the Facility Agent);

(3)
KfW IPEX-Bank GmbH as Hermes agent (the Hermes Agent);

(4)
KfW IPEX-Bank GmbH as initial mandated lead arranger (the Initial Mandated Lead
Arranger);

(5)
Bayerische Landesbank Munich, BNP Paribas Fortis S.A./N.V, Commerzbank AG, New
York Branch, DZ Bank AG, New York Branch, and Skandinaviska Enskilda Banken AB
(publ) as mandated lead arrangers (together with the Initial Mandated Lead
Arranger, the Mandated Lead Arrangers); and

(6)
The financial institutions party thereto as lenders from time to time (the
Lenders).

WHEREAS:
(A)
The Borrower, the Facility Agent, the Hermes Agent and the Lenders are parties
to a credit agreement dated 13 November 2015 as amended on 7 September 2016 (the
Existing Credit Agreement), in respect of the vessel with Hull number S-713 (the
Vessel) whereby it was agreed that the Lenders would make available to the
Borrower, upon the terms and conditions therein, a US dollar loan facility (the
Facility) calculated on the amount equal to the sum of (a) up to eighty per cent
(80%) of the Contract Price (as defined in the Existing Credit Agreement) of the
Vessel but which Contract Price will not exceed EUR 948,850,000 and (b) up to
100% of the Hermes Fee (as defined therein).

(B)
The Parties wish to amend and restate the Existing Credit Agreement to the
extent set out in this Amendment.

NOW IT IS AGREED as follows:


1



--------------------------------------------------------------------------------





1
Interpretation and definitions

1.1
Definitions in the Existing Credit Agreement

(a)
Unless the context otherwise requires or unless otherwise defined in this
Amendment, words and expressions defined in the Existing Credit Agreement shall
have the same meanings when used in this Amendment.

(b)
The principles of construction set out in the Existing Credit Agreement shall
have effect as if set out in this Amendment.

1.2
Definitions

In this Amendment:
Amended Agreement means the Existing Credit Agreement as amended and restated in
accordance with this Amendment.
Effective Date has the meaning set forth in clause 3.


1.3
Third party rights

Other than KfW (as defined in the Existing Credit Agreement) in respect of the
rights of KfW under the Loan Documents, unless expressly provided to the
contrary in a Loan Document, no term of this Amendment is enforceable under the
Contracts (Rights of Third Parties) Act 1999 by any person who is not a party to
this Amendment.
1.4
Designation

In accordance with the Existing Credit Agreement, each of the Lenders and the
Facility Agent designates this Amendment as a Loan Document.


2



--------------------------------------------------------------------------------





2
Amendment of the Existing Credit Agreement

In consideration of the mutual covenants in this Amendment, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree that the Existing Credit Agreement (but without
all its Exhibits which shall remain in the same form and deemed to form part of
the Existing Credit Agreement) is, subject to the satisfaction of the conditions
precedent set forth in clause 3, hereby amended on the Effective Date so as to
read in accordance with the form of the amended and restated credit agreement
set out in Schedule 1 and which will, together with the Exhibits, continue to be
binding upon each of the parties hereto in accordance with its terms as so
amended and restated.


3



--------------------------------------------------------------------------------





3
Conditions of Effectiveness of Amended Agreement

3.1
The Amended Agreement shall become effective in accordance with the terms of
this Amendment on the date each of the following conditions has been satisfied
to the reasonable satisfaction of the Facility Agent (the Effective Date):

(a)
the Facility Agent shall have received from the Borrower:

(i)
a certificate of its Secretary or Assistant Secretary as to the incumbency and
signatures of those of its officers authorised to act with respect to this
Amendment and as to the truth and completeness of the attached resolutions of
its Board of Directors then in full force and effect authorising the execution,
delivery and performance of this Amendment, and upon which certificate the
Lenders may conclusively rely until the Facility Agent shall have received a
further certificate of the Secretary or Assistant Secretary of the Borrower
canceling or amending such prior certificate; and



(ii)
a Certificate of Good Standing issued by the relevant Liberian authorities in
respect of the Borrower;



(b)
the Facility Agent shall have received all invoiced expenses of the Facility
Agent (including the agreed fees and expenses of counsel to the Facility Agent)
required to be paid by the Borrower pursuant to clause 6 below or that the
Borrower has otherwise agreed in writing to pay to the Facility Agent, in each
case on or prior to the Effective Date;

(c)
the Facility Agent shall have received the amendment to the Hermes Insurance
Policy duly issued by Hermes; and

(d)
the representations and warranties set forth in clause 4 are true as of the
Effective Date.

3.2
The Facility Agent shall notify the Lenders and the Borrower of the Effective
Date and such notice shall be conclusive and binding.


4
Representations and Warranties

The representations and warranties in Article VI of the Amended Agreement
(excluding Section 6.10 of the Amended Agreement) are deemed to be made by the
Borrower (by reference to the facts and circumstances then existing) on the date
of this Amendment, in each case as if reference to the Loan Documents in each
such representation and warranty was a reference to this Agreement.

5
Incorporation of Terms

The provisions of Section 11.2 (Notices), Section 11.6 (Severability;
Independence of Obligations) and Subsections 11.14.2 (Jurisdiction), 11.14.3
(Alternative Jurisdiction) and 11.14.4 (Service of Process) of the Existing
Credit Agreement shall be incorporated into this Amendment as if set out in full
in this Amendment and as if references in those sections to “this Agreement” or
“the Loan Documents” were references to this Amendment.


4



--------------------------------------------------------------------------------





6    Costs and Expenses
The Borrower agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Facility Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other documents to be delivered hereunder (including the reasonable and
documented fees and expenses of counsel for the Facility Agent with respect
hereto and thereto as agreed with the Facility Agent) in accordance with the
terms of Section 11.3 of the Existing Credit Agreement.

7
Counterparts

This Amendment may be executed in any number of counterparts and by the
different parties on separate counterparts, each of which when so executed and
delivered shall be an original but all counterparts shall together constitute
one and the same instrument.

8
Governing Law

This Amendment, and all non-contractual obligations arising in connection with
it, shall be governed by and construed in accordance with English law.
IN WITNESS WHEREOF, the parties to this Amendment have caused this Amendment to
be duly executed and delivered as a deed as of the date first above written.




5



--------------------------------------------------------------------------------


 


Schedule 1
Amended and Restated Credit Agreement






            



--------------------------------------------------------------------------------


 






_________________________________________
HULL NO. S-713 CREDIT AGREEMENT
_________________________________________
dated as of November 13, 2015
as amended on 7 September 2016
and as further amended and restated on 3 July 2018
BETWEEN
Royal Caribbean Cruises Ltd.
as the Borrower,
the Lenders from time to time party hereto,
KfW IPEX-Bank GmbH
as Hermes Agent and Facility Agent
and
KfW IPEX-Bank GmbH
as Initial Mandated Lead Arranger















--------------------------------------------------------------------------------






TABLE OF CONTENTS
PAGE
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.1. Defined Terms.    2
SECTION 1.2. Use of Defined Terms    15
SECTION 1.3. Cross-References    15
SECTION 1.4. Application of this Agreement to KfW IPEX as an Option A
Lender    15
SECTION 1.5. Accounting and Financial Determinations    15
ARTICLE II COMMITMENTS AND BORROWING PROCEDURES
SECTION 2.1. Commitment    16
SECTION 2.2. Commitment of the Lenders    16
SECTION 2.3. Voluntary Reduction of Commitments    17
SECTION 2.4. [Reserved]    17
SECTION 2.5. Borrowing Procedure    17
SECTION 2.6. Funding    18
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
SECTION 3.1. Repayments    19
SECTION 3.2. Prepayment    19
SECTION 3.3. Interest Provisions.    21
SECTION 3.3.1. Rates.    21
SECTION 3.3.2. Election of Floating Rate.    21
SECTION 3.3.3. Conversion to Floating Rate.    22
SECTION 3.3.4. Post-Maturity Rates.    22
SECTION 3.3.5. Payment Dates.    23




i



--------------------------------------------------------------------------------

 


SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks    23
SECTION 3.4. Commitment Fee.    23
SECTION 3.4.1. Payment of Commitment Fee.    24
SECTION 3.5. CIRR Guarantee Charge.    24
SECTION 3.5.1. Generally    24
SECTION 3.5.2. Payment.    25
SECTION 3.5.3. [Reserved]    25
SECTION 3.6. Other Fees.    25
SECTION 3.7. Temporary Repayment.    25
SECTION 3.8. Limit on Interest Make-Up.    25
SECTION 3.9. Cancellation of CIRR Agreements.    26
ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
SECTION 4.1. LIBO Rate Lending Unlawful.    26
SECTION 4.2. Deposits Unavailable    26
SECTION 4.3. Increased LIBO Rate Loan Costs, etc.    27
SECTION 4.4. Funding Losses    29
SECTION 4.4.1. Indemnity    29
SECTION 4.5. Increased Capital Costs    31
SECTION 4.6. Taxes    32
SECTION 4.7. Reserve Costs    34
SECTION 4.8. Payments, Computations, etc.    34
SECTION 4.9. Replacement Lenders, etc.    35
SECTION 4.10. Sharing of Payments    36
SECTION 4.10.1. Payments to Lenders    36
SECTION 4.10.2. Redistribution of payments    37


            



--------------------------------------------------------------------------------

 


SECTION 4.10.3. Recovering Lender's rights    37
SECTION 4.10.4. Reversal of redistribution    37
SECTION 4.10.5. Exceptions    37
SECTION 4.11. Set-off    38
SECTION 4.12. Use of Proceeds    38
SECTION 4.13. FATCA Deduction    38
SECTION 4.14. FATCA Information.    39
SECTION 4.15. Resignation of the Facility Agent.    40
ARTICLE V CONDITIONS TO BORROWING
SECTION 5.1. Advance of the Loan    41
SECTION 5.1.1. Resolutions, etc.    41
SECTION 5.1.2. Opinions of Counsel.    42
SECTION 5.1.3. Hermes Insurance Policy    42
SECTION 5.1.4. Closing Fees, Expenses, etc.    42
SECTION 5.1.5. Compliance with Warranties, No Default, etc    43
SECTION 5.1.6. Loan Request    43
SECTION 5.1.7. Foreign Exchange Counterparty Confirmations.    43
SECTION 5.1.8. Pledge Agreement.    43
ARTICLE VI REPRESENTATIONS AND WARRANTIES
SECTION 6.1. Organisation, etc.    44
SECTION 6.2. Due Authorisation, Non-Contravention, etc.    44
SECTION 6.3. Government Approval, Regulation, etc.    44
SECTION 6.4. Compliance with Laws    45
SECTION 6.5. Validity, etc.    45
SECTION 6.6. No Default, Event of Default or Prepayment Event    45


            



--------------------------------------------------------------------------------

 


SECTION 6.7. Litigation    45
SECTION 6.8. The Purchased Vessel    46
SECTION 6.9. Obligations rank pari passu    46
SECTION 6.10. Withholding, etc.    46
SECTION 6.11. No Filing, etc. Required    46
SECTION 6.12. No Immunity    46
SECTION 6.13. Investment Company Act    47
SECTION 6.14. Regulation U    47
SECTION 6.15. Accuracy of Information    47
ARTICLE VII COVENANTS
SECTION 7.1. Affirmative Covenants    47
SECTION 7.1.1. Financial Information, Reports, Notices, etc.    47
SECTION 7.1.2. Approvals and Other Consents.    49
SECTION 7.1.3. Compliance with Laws, etc.    49
SECTION 7.1.4. The Purchased Vessel.    49
SECTION 7.1.5. Insurance    50
SECTION 7.1.6. Books and Records    50
SECTION 7.1.7. Hermes Insurance Policy/Federal Republic of Germany
Requirement    51
SECTION 7.1.8. Notice of written amendments to Construction Contract    51
SECTION 7.2. Negative Covenants    51
SECTION 7.2.1. Business Activities    51
SECTION 7.2.2. Indebtedness    52
SECTION 7.2.3. Liens    52
SECTION 7.2.4. Financial Condition    54
SECTION 7.2.5. [Intentionally omitted]    55


            



--------------------------------------------------------------------------------

 


SECTION 7.2.6. Consolidation, Merger, etc.    55
SECTION 7.2.7. Asset Dispositions, etc.    56
SECTION 7.2.8. Construction Contract    56
SECTION 7.3. Limitation of in respect of Certain Representations, Warranties and
Covenants.    57
ARTICLE VIII EVENTS OF DEFAULT
SECTION 8.1. Listing of Events of Default    57
SECTION 8.1.1. Non-Payment of Obligations    57
SECTION 8.1.2. Breach of Warranty    58
SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations    58
SECTION 8.1.4. Default on Other Indebtedness    58
SECTION 8.1.5. Bankruptcy, Insolvency, etc.    59
SECTION 8.2. Action if Bankruptcy    59
SECTION 8.3. Action if Other Event of Default    60
ARTICLE IX PREPAYMENT EVENTS
SECTION 9.1. Listing of Prepayment Events    60
SECTION 9.1.1. Change of Control    60
SECTION 9.1.2. Unenforceability    60
SECTION 9.1.3. Approvals    60
SECTION 9.1.4. Non-Performance of Certain Covenants and Obligations    60
SECTION 9.1.5. Judgments    61
SECTION 9.1.6. Condemnation, etc.    61
SECTION 9.1.7. Arrest    61
SECTION 9.1.8. Sale/Disposal of the Purchased Vessel    61
SECTION 9.1.9. Delayed Delivery of the Purchased Vessel    61
SECTION 9.1.10. Termination of the Construction Contract    61


            



--------------------------------------------------------------------------------

 


SECTION 9.1.11. Termination, etc. of the Hermes Insurance Policy    61
SECTION 9.2. Mandatory Prepayment    62
ARTICLE X THE FACILITY AGENT AND THE HERMES AGENT
SECTION 10.1. Actions    62
SECTION 10.2. Indemnity    63
SECTION 10.3. Funding Reliance, etc    63
SECTION 10.4. Exculpation    64
SECTION 10.5. Successor    64
SECTION 10.6. Loans by the Facility Agent    65
SECTION 10.7. Credit Decisions    65
SECTION 10.8. Copies, etc    66
SECTION 10.9. The Agents' Rights    66
SECTION 10.10. The Facility Agent's Duties    66
SECTION 10.11. Employment of Agents    67
SECTION 10.12. Distribution of Payments    67
SECTION 10.13. Reimbursement    67
SECTION 10.14. Instructions    67
SECTION 10.15. Payments    68
SECTION 10.16. "Know your customer" Checks    68
SECTION 10.17. No Fiduciary Relationship    68
ARTICLE XI MISCELLANEOUS PROVISIONS
SECTION 11.1. Waivers, Amendments, etc.    68
SECTION 11.2. Notices    69
SECTION 11.3. Payment of Costs and Expenses    70
SECTION 11.4. Indemnification    71


            



--------------------------------------------------------------------------------

 


SECTION 11.5. Survival    73
SECTION 11.6. Severability; Independence of Obligations    73
SECTION 11.7. Headings    73
SECTION 11.8. Execution in Counterparts.    73
SECTION 11.9. Third Party Rights    73
SECTION 11.10. Successors and Assigns    73
SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan    74
SECTION 11.11.1. Assignments    74
SECTION 11.11.2. Participations    76
SECTION 11.11.3. Register.    77
SECTION 11.12. Other Transactions    77
SECTION 11.13. Hermes Insurance Policy.    78
SECTION 11.13.1. Terms of Hermes Insurance Policy    78
SECTION 11.13.2. Obligations of the Borrower.    79
SECTION 11.13.3. Obligations of the Hermes Agent and the Lenders.    79
SECTION 11.14. Law and Jurisdiction    80
SECTION 11.14.1. Governing Law    80
SECTION 11.14.2. Jurisdiction    80
SECTION 11.14.3. Alternative Jurisdiction    80
SECTION 11.14.4. Service of Process    80
SECTION 11.15. Confidentiality    81
SECTION 11.16. CIRR requirements    81
SECTION 11.17. Mitigation    82






            



--------------------------------------------------------------------------------

 


EXHIBITS
Exhibit A    -    Form of Loan Request
Exhibit B-1    -    Form of Opinion of Liberian Counsel to Borrower
Exhibit B-2    -    Form of Opinion of English Counsel to Facility Agent and
Lenders
Exhibit B-3    -    Form of Opinion of German Counsel to Facility Agent and
Lenders
Exhibit B-4    -    Form of Opinion of US Tax Counsel to Lenders
Exhibit C    -    Form of Lender Assignment Agreement
Exhibit D    -    Form of Option A Refinancing Agreement
Exhibit E    -    Form of Pledge Agreement


            



--------------------------------------------------------------------------------

 







CREDIT AGREEMENT
HULL NO. S-713 CREDIT AGREEMENT, dated as of November 13, 2015 (the "Effective
Date") as amended on 7 September 2016 and as further amended and restated on 3
July 2018, among Royal Caribbean Cruises Ltd., a Liberian corporation (the
"Borrower"), KfW IPEX-Bank GmbH, in its capacity as agent for the Lenders
referred to below in respect of Hermes-related matters (in such capacity, the
"Hermes Agent"), in its capacity as facility agent (in such capacity, the
"Facility Agent") and in its capacity as a lender (in such capacity, together
with each other Person that shall become a "Lender" in accordance with Section
11.11.1 hereof, each, individually, a "Lender" and, collectively, the
"Lenders").
W I T N E S S E T H
WHEREAS:
(A)
The Borrower and Meyer Werft GmbH & Co. KG (the "Builder") have on June 12, 2015
entered into a Contract for the Construction and Sale of Hull No. S-713 (as
amended from time to time, the "Construction Contract") pursuant to which the
Builder has agreed to design, construct, equip, complete, sell and deliver the
passenger cruise vessel bearing Builder's hull number S-713 (the "Purchased
Vessel");

(B)
The Lenders have agreed to make available to the Borrower, upon the terms and
conditions contained herein, a US dollar loan facility calculated on the amount
(the "Maximum Loan Amount") equal to (x) eighty per cent (80%) of the Contract
Price (as defined below) of the Purchased Vessel (as defined below), as adjusted
from time to time in accordance with the Construction Contract to reflect, among
other adjustments, change orders, but which Contract Price shall not exceed for
this purpose EUR 948,850,000 (the "Contract Price Proceeds"), plus (y) 100% of
the Hermes Fee (as defined below) (the "Hermes Fee Proceeds") and being made
available in the US Dollar Equivalent of that Maximum Loan Amount;

(C)
The Contract Price Proceeds will be provided to the Borrower two (2) Business
Days prior to the delivery of the Purchased Vessel for the purpose of paying a
portion of the Contract Price in connection with the Borrower's purchase of the
Purchased Vessel. The Hermes Fee Proceeds will be provided on the Disbursement
Date and paid as set forth in Section 2.5(c) and (d);

(D)
The Parties hereto have previously amended this Agreement pursuant to the an
amendment agreement dated 7 September 2016 (the “Amendment Number One”); and

(E)
Pursuant to Amendment Agreement Number Two dated as of 3 July             2018
(the “Amendment Number Two”), and upon satisfaction of the conditions set



            



--------------------------------------------------------------------------------

 


forth therein, this Agreement is being amended and restated in the form of this
Agreement.
NOW, THEREFORE, the parties hereto agree as follows:


            



--------------------------------------------------------------------------------


 


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1.    Defined Terms.The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalised, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):
"Accumulated Other Comprehensive Income (Loss)" means at any date the Borrower's
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.
"Affiliate" of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be "controlled by" any other Person if such other Person
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether through the ownership of voting
securities, by contract or otherwise.
"Agreement" means, on any date, this credit agreement as originally in effect on
the Effective Date and as thereafter from time to time amended, supplemented,
amended and restated, or otherwise modified and in effect on such date.
"Amendment Number One" means the agreement dated 7 September, 2016 and made
between the Parties hereto pursuant to which this Agreement was amended.
"Amendment Number Two" means the amendment agreement dated 3 July     2018 and
made between the Parties hereto pursuant to which this Agreement was amended and
restated.
"Amendment Restatement Date" means 3 July    2018, being the date on which the
form of this Agreement was further amended and restated pursuant to Amendment
Number Two.
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
"Applicable Commitment Rate" means (x) from and including the Effective Date
through and including October 22, 2018, 0.15% per annum, (y) from and including
October 23, 2018 through and including October 22, 2019, 0.25% per annum, and
(z) from and including October 23, 2019 through but excluding the Commitment Fee
Termination Date, 0.30% per annum.
"Applicable Jurisdiction" means the jurisdiction or jurisdictions under which
the Borrower is organised, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.
"Approved Appraiser" means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.


            



--------------------------------------------------------------------------------

 


"Assignee Lender" is defined in Section 11.11.1.
"Authorised Officer" means any of the officers of the Borrower authorised to act
with respect to the Loan Documents and whose signatures and incumbency shall
have been certified to the Facility Agent by the Secretary or an Assistant
Secretary of the Borrower.
"Bank of Nova Scotia Agreement" means the $1,428,000,000 amended and restated
credit agreement dated as of December 4, 2017 among the Borrower, as borrower,
the various financial institutions as are or shall become parties thereto, as
lenders, and The Bank of Nova Scotia, as administrative agent, as amended,
restated, supplemented or otherwise modified from time to time.
"Borrower" is defined in the preamble.
"Builder" is defined in the preamble.
"Business Day" means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorised or required to be closed in New York City,
London or Frankfurt, and if the applicable Business Day relates to an advance of
all or part of the Loan, an Interest Period, prepayment or conversion, in each
case with respect to the Loan bearing interest by reference to the LIBO Rate, a
day on which dealings in deposits in Dollars are carried on in the London
interbank market.
"Buyer's Allowance" has the meaning assigned thereto in Article II.1 of the
Construction Contract and, when such expression is prefaced by the word
"incurred", shall mean such amount of the Buyer's Allowance, not exceeding EUR
70,000,000, as shall at the relevant time have been paid, or become payable, to
the Builder by the Borrower under the Construction Contract as part of the
Contract Price.
"Capital Lease Obligations" means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalised leases.
"Capitalisation" means, at any date, the sum of (a) Net Debt on such date, plus
(b) Stockholders' Equity on such date.
"Capitalised Lease Liabilities" means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalised leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalised amount
thereof, determined in accordance with GAAP.
"Cash Equivalents" means all amounts other than cash that are included in the
"cash and cash equivalents" shown on the Borrower's balance sheet prepared in
accordance with GAAP.
"Change of Control" means an event or series of events by which (a) any "person"
or "group" (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity


            



--------------------------------------------------------------------------------

 


acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan) becomes the "beneficial owner" (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have "beneficial ownership" of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an "option right")),
directly or indirectly, of 50% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or (b) during any period of 24 consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
"Change in Law" means (a) the adoption after the date of this Agreement of any
law, rule or regulation or (b) any change after the date of this Agreement in
any law, rule or regulation or in the interpretation or application thereof by
any governmental authority.
"CIRR" means 2.70% per annum, being the Commercial Interest Reference Rate
determined in accordance with the OECD Arrangement for Officially Supported
Export Credits to be applicable to the Loan hereunder (and includes the CIRR
administrative margin of 0.20% per annum).
"CIRR Agreement" means either an Option A Refinancing Agreement or an Option B
Interest Make-Up Agreement
"CIRR Guarantee" means the interest make-up guarantee provided by the Federal
Republic of Germany to a Lender pursuant to Section 1.1 of the Terms and
Conditions.
"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
"Commitment" is defined in Section 2.2 and means, relative to any Lender, such
Lender's obligation to make the Loan pursuant to Section 2.1.
"Commitment Fees" is defined in Section 3.4.
"Commitment Fee Termination Date" is defined in Section 3.4.
"Commitment Termination Date" means July 19, 2021.
"Construction Contract" is defined in the preamble.


            



--------------------------------------------------------------------------------

 


"Construction Mortgage" means the first ranking shipbuilding mortgage
(Hoechstbetragsschiffshypothek) executed or to be executed by the Borrower in
favour of banks and financial institutions designated by the Builder to secure
loans made or to be made to the Builder to finance the construction of the
Purchased Vessel.
"Contract Price" is as defined in the Construction Contract and includes a lump
sum amount in respect of the Buyer's Allowance.
"Contractual Delivery Date" means, at any time, the date which at such time is
the date specified for delivery of the Purchased Vessel under the Construction
Contract, as such date may be modified from time to time pursuant to the terms
of the Construction Contract.
"Covered Taxes" is defined in Section 4.6.
"Default" means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
"Delivery Date" means the date on which the Purchased Vessel is delivered by the
Builder to, and accepted by, the Borrower under the Construction Contract.
"Disbursement Date" means the date on which the Loan is advanced; provided that
if the Loan is re-borrowed pursuant to Section 3.7, then, for all purposes of
this Agreement concerning such re-borrowed Loan, the Disbursement Date shall be
the date of such re-borrowing. When such expression is prefaced by the word
"expected", it shall denote the date on which the Borrower then reasonably
expects the Loan to be disbursed based upon the then-scheduled Delivery Date of
the Vessel.
"Dollar", "USD" and the sign "$" mean lawful money of the United States.
"Dollar Pledged Account" means the Dollar account referred to in the Pledge
Agreement.
"Effective Date" is defined in the preamble.
"Environmental Laws" means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.
"EUR" and the sign "€" mean the currency of participating member states of the
European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3 May
1998, as amended from time to time.
"EUR Pledged Account" means the EUR account referred to in the Pledge Agreement.
"Event of Default" is defined in Section 8.1.
"Existing Principal Subsidiaries" means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Effective Date.


            



--------------------------------------------------------------------------------

 


"Facility Agent" is defined in the preamble and includes each other Person as
shall have subsequently been appointed as the successor Facility Agent, and as
shall have accepted such appointment, pursuant to Section 10.5.
"FATCA" means Sections 1471 through 1474 of the Code, as in effect at the date
hereof (or any amended or successor version that is substantively comparable),
any current or future regulations promulgated thereunder or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
official practices adopted pursuant to any published intergovernmental agreement
entered into in connection with the implementation of such sections of the Code,
any published intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such published
intergovernmental agreements.
"FATCA Deduction" means a deduction or withholding from a payment under a Loan
Document required by FATCA.
"FATCA Exempt Party" means a party to this Agreement that is entitled to receive
payments free from any FATCA Deduction.
"Fee Letter" means any letter entered into by reference to this Agreement
between any or all of the Facility Agent, the Initial Mandated Lead Arranger,
the Lenders and/or the Borrower setting out the amount of certain fees referred
to in, or payable in connection with, this Agreement.
"Final Maturity" means the date occurring twelve (12) years after the
Disbursement Date.
"First Fee" is defined in Section 11.13.
"Fiscal Quarter" means any quarter of a Fiscal Year.
"Fiscal Year" means any annual fiscal reporting period of the Borrower.
"Fixed Charge Coverage Ratio" means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:
(a)
net cash from operating activities (determined in accordance with GAAP) for such
period, as shown in the Borrower's consolidated statement of cash flow for such
period, to

(b)
the sum of:

i)    dividends actually paid by the Borrower during such period (including,
without limitation, dividends in respect of preferred stock of the Borrower);
plus
ii)    scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalised
Lease Liabilities), in each case, of the Borrower and its Subsidiaries for such
period.


            



--------------------------------------------------------------------------------

 


"Fixed Rate" means a rate per annum equal to the sum of the CIRR plus the Fixed
Rate Margin.
"Fixed Rate Loan" means the Loan bearing interest at the Fixed Rate, or that
portion of the Loan that continues to bear interest at the Fixed Rate after the
termination of any CIRR Agreement pursuant to Section 3.3.3.
"Fixed Rate Margin" means 0.75% per annum.
"Floating Rate" means a rate per annum equal to the sum of the LIBO Rate plus
the Floating Rate Margin.
"Floating Rate Indemnity Amount" is defined in Section 4.4.1(a).
"Floating Rate Loan" means all or any portion of the Loan bearing interest at
the Floating Rate.
"Floating Rate Margin" means 0.95% per annum.
"F.R.S. Board" means the Board of Governors of the Federal Reserve System or any
successor thereto.
"Funding Losses Event" is defined in Section 4.4.1.
"GAAP" is defined in Section 1.5.
"Government-related Obligations" means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue its or their business in
such Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.
"Hedging Instruments" means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge one or more interest,
foreign currency or commodity exposures.
"herein", "hereof", "hereto", "hereunder" and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case


            



--------------------------------------------------------------------------------

 




may be, as a whole and not to any particular Section, paragraph or provision of
this Agreement or such other Loan Document.
"Hermes" means Euler Hermes Aktiengesellschaft, Gasstraße 27, 254, 22761 Hamburg
acting in its capacity as representative of the Federal Republic of Germany in
connection with the issuance of export credit guarantees.
"Hermes Agent" is defined in the preamble.
"Hermes Fee" means the fee payable to Hermes under and in respect of the Hermes
Insurance Policy.
"Hermes Insurance Policy" means the export credit guarantee
(Finanzkreditgarantie) issued by the Federal Republic of Germany, represented by
Hermes, in favour of the Lenders.
"Illegality Notice" is defined in Section 3.2(b).
"Indebtedness" means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than (i) trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 180 days of the date the respective goods are delivered or the
respective services are rendered and (ii) any purchase price adjustment, earnout
or deferred payment of a similar nature incurred in connection with an
acquisition (but only to the extent that no payment has at the time accrued
pursuant to such purchase price adjustment, earnout or deferred payment
obligation); (c) Indebtedness of others secured by a Lien on the property of
such Person, whether or not the respective indebtedness so secured has been
assumed by such Person; (d) obligations of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) guarantees by such Person of Indebtedness of others, up to the
amount of Indebtedness so guaranteed; (g) obligations of such Person in respect
of surety bonds and similar obligations; and (h) liabilities arising under
Hedging Instruments.
"Indemnified Liabilities" is defined in Section 11.4.
"Indemnified Parties" is defined in Section 11.4.
"Interest Period" means the period from and including the Disbursement Date up
to and including the first Repayment Date, and subsequently each succeeding
period from and including the last day of the prior Interest Period up to and
including the next Repayment Date, except that:


            



--------------------------------------------------------------------------------

 


(a)
any Interest Period which would otherwise end on a day which is not a Business
Day shall end on the next Business Day to occur, except if such Business Day
does not fall in the same calendar month, the Interest Period will end on the
last Business



            



--------------------------------------------------------------------------------

 


(b)



Day in that calendar month, the interest amount due in respect of the Interest
Period in question and in respect of the next following Interest Period being
adjusted accordingly; and
(c)
if any Interest Period is altered by the application of a) above, the subsequent
Interest Period shall end on the day on which it would have ended if the
preceding Interest Period had not been so altered.

“Investment Grade” means, with respect to Moody’s, a Senior Debt Rating of Baa3
or better and, with respect to S&P, a Senior Debt Rating of BBB- or better.
"KfW" means KfW of Palmengartenstraße 5-9, 60325 Frankfurt am Main, Germany, in
its capacities as (a) the mandated CIRR provider on behalf of the government of
the Federal Republic of Germany (represented by the Federal Ministry of Economic
Affairs and Energy and the Federal Ministry of Finance) or (b) as refinancing
bank with respect to the Option A Refinancing Agreements, in each case with KfW
in turn being represented by KfW IPEX or (c) in relation to Section 11.11.1(i)
in its capacity as an Affiliate of KfW IPEX.
"KfW IPEX" means KfW IPEX-Bank GmbH.
"Latest Date" has the meaning given to such term in Section 7.2 of the Terms and
Conditions.
"Lender Assignment Agreement" means any Lender Assignment Agreement
substantially in the form of Exhibit C.
"Lender" and "Lenders" are defined in the preamble.
"Lending Office" means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Facility Agent, whether
or not outside the United States, which shall be making or maintaining the Loan
of such Lender hereunder.
"LIBO Rate" means the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to six months (or for
such other period as shall be agreed by the Borrower and the Facility Agent)
which appears on pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any
replacement Thomson Reuters page which displays that rate) at or about 11:00
a.m. (London time) two (2) Business Days before the commencement of the relevant
Interest Period; provided that:
(a)
subject to Section 3.3.6, if no such rate appears on pages LIBOR01 or LIBOR02 of
the Thomson Reuters screen (or any such replacement page) at the relevant time,
the LIBO Rate shall be the rate per annum certified by the Facility Agent to be
the average



            



--------------------------------------------------------------------------------

 


of the rates quoted by the Reference Banks as the rate at which each of the
Reference Banks was (or would have been) offered deposits of Dollars by prime


            



--------------------------------------------------------------------------------

 


(b)



banks in the London interbank market in an amount approximately equal to the
amount of the Loan and for a period of six months (or for such other period as
shall be agreed by the Borrower and the Facility Agent);
(c)
for the purposes of determining the post-maturity rate of interest under Section
3.3.4, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the Facility
Agent may determine after consultation with the Lenders, which period shall be
no longer than one month unless the Borrower otherwise agrees; and

(d)
if the LIBO Rate determined in accordance with the foregoing provisions of this
definition is less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

"Lien" means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.
"Loan" means the principal sum in Dollars, not exceeding the US Dollar Maximum
Loan Amount, advanced by the Lenders to the Borrower upon the terms and
conditions of this Agreement or (as the context may require) the amount thereof
for the time being advanced and outstanding under this Agreement.
"Loan Documents" means this Agreement, Amendment Number One, Amendment Number
Two, the Pledge Agreement and the Fee Letters.
"Loan Request" means the loan request and certificate duly executed by an
Authorised Officer of the Borrower, substantially in the form of Exhibit A
hereto.
"Margin" means the Fixed Rate Margin and/or (as the context requires hereunder)
the Floating Rate Margin.
"Material Adverse Effect" means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Facility Agent or any Lender under
the Loan Documents or (c) the ability of the Borrower to perform its payment
Obligations under the Loan Documents.
"Material Litigation" is defined in Section 6.7.
"Maximum Loan Amount" is defined in the preamble.
"Mitigation Period" is defined in Section 11.17(a).
“Moody’s” means Moody’s Investors Service Inc.


            



--------------------------------------------------------------------------------

 


"Net Debt" means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all Capitalised
Lease Obligations) of the Borrower and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP) less the sum of (without
duplication);
(a)
all cash on hand of the Borrower and its Subsidiaries; plus

(b)
all Cash Equivalents.

"Net Debt to Capitalisation Ratio" means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalisation on such date.
"New Financings" means proceeds from:
(a)
borrowed money (whether by loan or issuance and sale of debt securities),
including drawings under this Agreement and any revolving credit facilities, and

(b)
the issuance and sale of equity securities.

"Non-Borrower Related Change in Law" means a Change in Law other than a Change
in Law that (a) specifically relates to the Borrower or (b) relates to companies
that are organized under the law of the jurisdiction of organization or place of
residence of the Borrower (but not to borrowers generally).
"Nordea Agreement" means the $1,150,000,000 amended and restated credit
agreement dated as of August 23, 2013, as amended by Amendment No. 1 thereto
dated as of July 10, 2015 and further amended and restated on 12 October 2017,
among the Borrower, as the borrower, the various financial institutions as are
or shall become parties thereto and Nordea Bank Finland PLC, New York Branch as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time.
"Obligations" means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement.
"Option A Refinancing Agreement" means a refinancing agreement entered into
between KfW and any Lender pursuant to Section 1.2.1 of the Terms and
Conditions, substantially in the form of Exhibit D hereto.
"Option A Lender" means each Lender that has executed an Option A Refinancing
Agreement.
"Option B Interest Make-Up Agreement" means an interest make-up agreement
entered into between the KfW and any Lender pursuant to Section 1.2.2 of the
Terms and Conditions.
"Option B Lender" means each Lender that has executed an Option B Interest
Make-Up Agreement.


            



--------------------------------------------------------------------------------

 


"Option Period" is defined in Section 3.2(d).
"Organic Document" means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.
"Participant" is defined in Section 11.11.2.
"Participant Register" is defined in Section 11.11.2.
"Percentage" means, relative to any Lender, the percentage set forth opposite
its signature hereto or as set out in the applicable Lender Assignment
Agreement, as such percentage may be adjusted from time to time pursuant to
Section 4.9 or pursuant to Lender Assignment Agreement(s) executed by such
Lender and its Assignee Lender(s) and delivered pursuant to Section 11.11.1.
"Person" means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.
"Pledge Agreement" means a pledge agreement substantially in the form of Exhibit
E.
"Pledged Accounts" means the EUR Pledged Account and the Dollar Pledged Account
and "Pledged Account" means either of them.
"Prepayment Event" is defined in Section 9.1.
"Principal Subsidiary" means any Subsidiary of the Borrower that owns a Vessel.
"Purchased Vessel" is defined in the preamble.
"Reference Banks" means, if the LIBO Rate for any Interest Period cannot be
determined pursuant to paragraph (a) of the definition of "LIBO Rate", those
banks designated as Reference Banks by the Facility Agent from time to time that
are reasonably acceptable to the Borrower, and each additional Reference Bank
and/or each replacement Reference Bank appointed by the Facility Agent pursuant
to Section 3.3.6.
"Register" is defined in Section 11.11.3.
"Repayment Date" means each of the dates for payment of the repayment
instalments of the Loan pursuant to Section 3.1.
"Required Lenders" means, at any time, Lenders that in the aggregate, hold more
than 50% of the aggregate unpaid principal amount of the Loan or, if no such
principal amount is then outstanding, Lenders that in the aggregate have more
than 50% of the Commitments.
“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The Mc-Graw-Hill Financial Inc.


            



--------------------------------------------------------------------------------

 


"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union, any European Union member state or Her Majesty’s
Treasury of the United Kingdom.
"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, or any person owned or controlled by any such
Person or Persons, or (b) any Person operating or organised in a Sanctioned
Country.
"SEC" means the United States Securities and Exchange Commission and any
successor thereto.
"Second Fee" is defined in Section 11.13.
“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody’s and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody’s and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency). 
"Stockholders' Equity" means, as at any date, the Borrower's stockholders'
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders' Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders' Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders' Equity.
"Subsidiary" means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.
"Terms and Conditions" means the general terms and conditions for CIRR Interest
Make-Up in Ship Financing Schemes issued by the Federal Republic of Germany on
August 6, 2015.
"US Dollar Equivalent" means:


            



--------------------------------------------------------------------------------

 


(a)
for the EUR amount payable in respect of the final (delivery) instalment of the
Contract Price (excluding the portion thereof comprising the Buyer's Allowance),
the total of such EUR amount converted to a corresponding Dollar amount as
determined using the weighted average rate of exchange that the Borrower has
agreed, either in the spot or forward currency markets, to pay its
counterparties for the purchase of the relevant amount of EUR with Dollars for
the payment of that final installment of the Contract Price and including in
such weighted average the spot rates for any EUR amounts due that have not been
hedged by the Borrower;

(b)
for all EUR amounts payable in respect of the Buyer's Allowance, the total of
such EUR amounts converted to a corresponding Dollar amount as determined using
the USD-to-EUR rate used by the Borrower to convert the relevant USD amount of
the amount of the Buyer's Allowance into EUR for the purpose of the Builder
invoicing the same to the Borrower in EUR in accordance with the Construction
Contract; and

(c)
for the calculation and payment of the Hermes Fee in Dollars, the amount thereof
in EUR converted to a corresponding Dollar amount as determined by Hermes on the
basis of the latest rate for the purchase of EUR with Dollars to be published by
the German Federal Ministry of Finance prior to the time that Hermes issues its
invoice for the Hermes Fee.

Such rate of exchange under (a) above (whether forward or spot) shall be
evidenced by foreign exchange counterparty confirmations. The US Dollar
Equivalent of the portion of the Maximum Loan Amount under (a) above shall be
calculated by the Borrower in consultation with the Facility Agent no less than
three (3) Business Days prior to the proposed Disbursement Date. Such rate of
exchange under (b) above shall be evidenced by the production prior to the
Disbursement Date of the invoice from the Borrower to the Builder in respect of
the Buyer's Allowance, which invoice shall contain the USD/EUR exchange rate
used for determining the EUR amount of the Buyer's Allowance. The US Dollar
amount of the Hermes Fee shall be calculated by Hermes and notified by the
Facility Agent in writing to the Borrower as soon as practicable after Hermes
issues its invoice therefor.
"US Dollar Maximum Loan Amount" means the US Dollar Equivalent of the Maximum
Loan Amount.
"US Tax Obligor" means the Borrower, to the extent that it is resident for tax
purposes in the U.S.
"United States" or "U.S." means the United States of America, its fifty States
and the District of Columbia.
"Vessel" means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.
"Voting Stock" means shares of capital stock of the Borrower of any class or
classes (however designated) that have by the terms thereof normal voting power
to elect the members


            



--------------------------------------------------------------------------------

 




of the Board of Directors of the Borrower (other than voting power upon the
occurrence of a stated contingency, such as the failure to pay dividends).

SECTION 1.2.    Use of Defined Terms
Unless otherwise defined or the context otherwise requires, terms for which
meanings are provided in this Agreement shall, when capitalised, have such
meanings when used in each Loan Request and each notice and other communication
delivered from time to time in connection with this Agreement or any other Loan
Document.Cross-References

SECTION 1.3.    Application of this Agreement to KfW IPEX as an Option A Lender
The parties to this Agreement are aware that KfW IPEX will not enter into an
Option A Refinancing Agreement with the KfW. However, for the purposes of this
Agreement, KfW IPEX will be deemed to have entered into an Option A Refinancing
Agreement with the KfW in the form of Exhibit D. Consequently, any reference to
an Option A Lender shall include KfW IPEX and any reference to an Option A
Refinancing Agreement shall include the Option A Refinancing Agreement deemed to
have been entered into by KfW IPEX.

SECTION 1.4.    Accounting and Financial Determinations
Unless otherwise specified, all accounting terms used herein or in any other
Loan Document shall be interpreted, all accounting determinations and
computations hereunder or thereunder (including under Section 7.2.4) shall be
made, and all financial statements required to be delivered hereunder or
thereunder shall be prepared, in accordance with United States generally
accepted accounting principles ("GAAP") consistently applied (or, if not
consistently applied, accompanied by details of the inconsistencies); provided
that if the Borrower elects to apply or is required to apply International
Financial Reporting Standards ("IFRS") accounting principles in lieu of GAAP,
upon any such election and notice to the Facility Agent, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided in
this Agreement); provided further that if, as a result of (i) any change in GAAP
or IFRS or in the interpretation thereof or (ii) the application by the Borrower
of IFRS in lieu of GAAP, in each case, after the date of the financial
statements referred to in Section 6.6, there is a change in the manner of
determining any of the items referred to herein or therein that are to be
determined by reference to GAAP, and the effect of such change would (in the
reasonable opinion of the Borrower or the Facility Agent) be such as to affect
the basis or efficacy of the financial covenants contained in Section 7.2.4 in
ascertaining the consolidated financial condition of the Borrower and its
Subsidiaries and the Borrower notifies the Facility Agent that the Borrower
requests an amendment to any provision hereof to eliminate such change occurring
after the date hereof in GAAP or the application thereof on the operation of
such provision (or if the Facility Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose), then
such item shall for the purposes of Section 7.2.4 continue to be determined in
accordance with GAAP relating thereto as if GAAP were applied immediately prior
to such change in GAAP or in the interpretation thereof until such notice shall
have been withdrawn or such provision amended in accordance herewith.
Notwithstanding the foregoing,


            



--------------------------------------------------------------------------------

 


all obligations of any person that are or would be characterized as operating
lease obligations in accordance with GAAP on the Amendment Restatement Date
(whether or not such operating lease obligations were in effect on such date)
shall continue to be accounted for as operating lease obligations for the
purposes of this Agreement regardless of any change in GAAP following the
Amendment Restatement Date that would otherwise require such obligations to be
recharacterized (on a prospective or retroactive basis or otherwise) as capital
leases.

ARTICLE II    
COMMITMENTS AND BORROWING PROCEDURES

SECTION 2.1.    Commitment
On the terms and subject to the conditions of this Agreement (including Article
V), each Lender severally agrees to make its portion of the Loan pursuant to its
Commitment described in Section 2.2. No Lender's obligation to make its portion
of the Loan shall be affected by any other Lender's failure to make its portion
of the Loan.

SECTION 2.2.    Commitment of the Lenders
(a)Each Lender will make its portion of the Loan available to the Borrower in
accordance with Section 2.5 two (2) Business Days prior to the delivery of the
Purchased Vessel to the Borrower under the Construction Contract. The commitment
of each Lender described in this Section 2.2 (herein referred to as its
"Commitment") shall be the commitment of such Lender to make available to the
Borrower its portion of the Loan hereunder expressed as the initial amount set
forth opposite such Lender's name on its signature page attached hereto or, in
the case of any Lender that becomes a Lender pursuant to an assignment pursuant
to Section 11.11.1, the amount set forth as such Lender's Commitment in the
related Lender Assignment Agreement, in each case as such amount may be reduced
from time to time pursuant to Section 2.3 or reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 11.11.1.
(b)
Each Lender's Commitment shall terminate on the earlier of (i) the Commitment
Termination Date if the Purchased Vessel is not delivered to the Borrower prior
to such date and (ii) the delivery to the Borrower of the Purchased Vessel.

(c)
If any Lender shall default in its obligations under Section 2.1, the Facility
Agent shall, at the request of the Borrower, use reasonable efforts to assist
the Borrower in finding a bank or financial institution acceptable to the
Borrower to replace such Lender.


SECTION 2.3.    Voluntary Reduction of Commitments
The Borrower may at any time terminate, or from time to time partially reduce,
the Commitments upon written notice to the Facility Agent setting forth the
amount of the reduction in the Commitments (the "Reduction Notice"). The
requested reduction shall be effective two Business Days after the date of
delivery of the Reduction Notice and shall be applied to the


            



--------------------------------------------------------------------------------

 


respective Commitments of the Lenders pro rata according to the amounts of their
respective Commitments immediately prior to giving effect to such reduction.
(a)
If the Reduction Notice is delivered by the Borrower at least 63 days prior to
the actual Disbursement Date, the Borrower shall not incur any liability to make
any payments pursuant to Section 4.4 or to incur any other indemnity or
compensation obligation. If the Reduction Notice is delivered by the Borrower
less than 63 days prior to the actual Disbursement Date, the Borrower shall
either (i) pay such compensation to the relevant Lender as required by, and in
accordance with, Section 4.4 to the extent such Lender incurs a loss as set out
in Section 4.4 or (ii) extend the Disbursement Date to a date that falls at
least 63 days after the Reduction Notice was first delivered by the Borrower. In
the event that the Borrower elects the option under the foregoing clause (ii),
the Borrower shall deliver a Loan Request to the Facility Agent in accordance
with Section 2.5(a), and the proposed Disbursement Date set out in such Loan
Request shall be a date that falls at least 63 days after the Reduction Notice
was first delivered by the Borrower.

Where the Commitments are terminated or reduced pursuant to this Section 2.3,
the Borrower shall pay to the Facility Agent and the Lenders any fees and
commissions that have accrued to but excluding the date of termination or
partial reduction (but, in the case of a partial reduction of Commitments, only
in respect of the amount of the partial reduction). Any such payment shall be
made on the second (2nd) Business Day following receipt by the Borrower of an
invoice setting forth the accrued fees and commissions so payable.


            



--------------------------------------------------------------------------------


 


SECTION 2.4.    [Reserved]

SECTION 2.5.     Borrowing Procedure
The Borrower shall deliver a Loan Request and the documents required to be
delivered pursuant to Section 5.1.1(a) to the Facility Agent on or before 11:00
a.m., London time, not less than two (2) Business Days in advance of the date
that is two (2) Business Days prior to the anticipated Delivery Date. The
aggregate amount of the Loan to be advanced shall not exceed the US Dollar
Maximum Loan Amount.
(a)
The Facility Agent shall promptly notify each Lender of any Loan Request by
forwarding a copy thereof to each Lender, together with its attachments. On the
terms and subject to the conditions of this Agreement, the Loan shall be made on
the Business Day specified in such Loan Request. On or before 2:00 p.m., London
time, on the Business Day specified in such Loan Request, each Lender shall,
without any set-off or counterclaim, deposit with the Facility Agent same day
Dollar funds in an amount equal to such Lender's Percentage of the requested
Loan. Such deposit will be made to an account which the Facility Agent shall
specify from time to time by notice to the Lenders. To the extent funds are so
received from the Lenders, the Facility Agent shall, without any set-off or
counterclaim, make such funds available to the Borrower on the Business Day
specified in the Loan Request by wire transfer of same day funds to the account
or accounts the Borrower shall have specified in its Loan Request.

(b)
The Borrower shall, upon receipt of the Dollar funds into the account referred
to in Section 2.5(b) above, (i) complete the purchase of EUR with its
counterparties or otherwise as set out in the Loan Request (by authorising and
instructing the Facility Agent to remit the necessary Dollar funds to the said
counterparties) and shall procure the payment of all EUR proceeds of such
transactions to the EUR Pledged Account no later than the Business Day
immediately following the Business Day specified in the Loan Request and (ii) to
the extent of any such Dollar funds as shall not be used to purchase EUR, shall
procure (by authorising and instructing the Facility Agent accordingly) the
payment of such Dollar funds to the Dollar Pledged Account on the Disbursement
Date.

(c)
Upon the date of delivery to the Borrower of the Purchased Vessel, the Facility
Agent shall direct that moneys standing to the credit of the Pledged Accounts
shall, in the manner set out in the Loan Request and in accordance with the
requirements and provisions of the Pledge Agreement, be disbursed as follows:

i.
in EUR, to the account of the Builder, as designated by the Builder and
identified by the Borrower in the Loan Request, to the extent necessary to meet
the final instalment of the Contract Price (including any portion thereof
attributable to the Buyer's Allowance); and

ii.
in Dollars, (y) to Hermes in payment of the Second Fee; and (z) to the account
of the Borrower, as designated by the Borrower and identified by



            



--------------------------------------------------------------------------------

 


the Borrower in the Loan Request, in reimbursement of the First Fee and in
respect of any additional amounts standing to the Dollar Pledged Account as of
the date of such disbursement,
and such moneys shall be so disbursed on the said date of delivery.

SECTION 2.6.    Funding
Each Lender may, if it so elects, fulfil its obligation to make or continue its
portion of the Loan hereunder by causing a branch or Affiliate (or an
international banking facility created by such Lender) other than that indicated
next to its signature to this Agreement or, as the case may be, in the relevant
Lender Assignment Agreement, to make or maintain such portion of the Loan;
provided that such portion of the Loan shall nonetheless be deemed to have been
made and to be held by such Lender, and the obligation of the Borrower to repay
such portion of the Loan shall nevertheless be to such Lender for the account of
such foreign branch, Affiliate or international banking facility; provided,
further, that the Borrower shall not be required to pay any amount under
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the amount
which it would have been required to pay had the Lender not caused such branch
or Affiliate (or international banking facility) to make or maintain such
portion of the Loan.

ARTICLE III    
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1.    Repayments
(a)
Subject to Section 3.1(b), the Borrower shall repay the Loan in 24 equal
semi-annual instalments, with the first instalment to fall due on the date
falling six (6) months after the Disbursement Date and the final instalment to
fall due on the date of Final Maturity.

(b)
If, on the date of delivery to the Borrower of the Purchased Vessel, the
outstanding principal amount of the Loan exceeds the US Dollar Maximum Loan
Amount (as a result of a reduction in the Contract Price after the Disbursement
Date and before the delivery of the Purchased Vessel), the Borrower shall repay
the Loan in an amount equal to such excess within two (2) Business Days after
the date of delivery to the Borrower of the Purchased Vessel. Any such partial
prepayment shall be applied pro rata in satisfaction of the remaining scheduled
repayment instalments of the Loan.

(c)
No amount repaid by the Borrower pursuant to this Section 3.1 may be re-borrowed
under the terms of this Agreement.












            



--------------------------------------------------------------------------------

 


SECTION 3.2.    Prepayment
The Borrower:
i.
may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loan; provided
that:

a.
all such voluntary prepayments shall require (x) for prepayments on or after the
Disbursement Date made prior to delivery to the Borrower of the Purchased Vessel
in respect of the advance made on the Disbursement Date, at least two (2)
Business Days' prior written notice to the Facility Agent, and (y) for all other
prepayments, at least 30 calendar days' prior written notice, if all or any
portion of the Loan is a Fixed Rate Loan, and at least five (5) Business Days'
(or, if such prepayment is to be made on the last day of an Interest Period for
such Loan, four (4) Business Days') prior written notice, if the Loan is a
Floating Rate Loan, in each case to the Facility Agent; and



b.
all such voluntary partial prepayments shall be in an aggregate minimum amount
of $10,000,000 and a multiple of $1,000,000 (or in the remaining amount of the
Loan) and shall be applied in inverse order of maturity or ratably among all
remaining instalments, as the Borrower shall designate to the Facility Agent, in
satisfaction of the remaining repayment instalments of the Loan; and

ii.
shall, immediately upon any acceleration of the repayment of the instalments of
the Loan pursuant to Section 8.2 or 8.3 or the mandatory prepayment of the Loan
pursuant to Section 9.2, repay the Loan.

(a)
If, by reason of a Change in Law, it becomes unlawful under any applicable law
(i) for a Lender to be subject to a commitment to make available to the Borrower
such Lender's portion of the Loan hereunder as provided in Section 2.2, (ii) for
a Lender to make or hold its portion of the Loan in its Lending Office, (iii)
for a Lender to receive a payment under this Agreement or any other Loan
Document or (iv) for a Lender to comply with any other material provision of, or
to perform its obligations as contemplated by, this Agreement or any other Loan
Document, the Lender affected by such Change in Law may give written notice (the
"Illegality Notice") to the Borrower and the Facility Agent of such Change in
Law, including reasonable details of the relevant Change of Law. Any Illegality
Notice must be given by a Lender no later than 120 days after such Lender first
obtains actual knowledge or written notice of the relevant Change in Law.

(b)
If an affected Lender delivers an Illegality Notice prior to the Disbursement
Date, then, subject to Section 11.17, (1) whilst the arrangements contemplated
by the following



            



--------------------------------------------------------------------------------

 


clause (2) have not yet been completed and the Commitment of such Lender has not
been formally cancelled, such Lender shall not be obliged to fund its Commitment
and (2) the Borrower shall be entitled at any time within 50 days after receipt
of such Illegality Notice to replace such Lender with one or more financial
institutions (I) reasonably acceptable to the Facility Agent, (II) meeting the
criteria set out in Section 2.2 of the Terms and Conditions, (III) acceptable to
Hermes and (IV) in the case of a replacement of an Option A Lender, reasonably
acceptable to KfW; provided that any such assignment shall be either (x) in the
case of a single assignment, an assignment of all of the rights and obligations
of the assigning Lender under this Agreement or (y) in the case of more than one
assignment, an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
collectively cover all of the rights and obligations of the assigning Lender
under this Agreement. If, at the end of such 50-day period, the Borrower has not
so replaced such affected Lender as aforesaid and no alternative arrangements
have been implemented pursuant to Section 11.17, the Commitment held by such
Lender shall be cancelled.
(c)
If an affected Lender delivers an Illegality Notice on or following the
Disbursement Date, then the Borrower shall have the right, but not the
obligation, exercisable at any time within 50 days after receipt of such
Illegality Notice (the "Option Period"), either (1) to prepay the portion of the
Loan held by such Lender in full on or before the expiry of the Option Period,
together with all unpaid interest and fees thereon accrued to but excluding the
date of such prepayment, or (2) to replace such Lender on or before the expiry
of the Option Period with one or more financial institutions (I) reasonably
acceptable to the Facility Agent, (II) meeting the criteria set out in Section
2.2 of the Terms and Conditions, (III) acceptable to Hermes and (IV) in the case
of a replacement of an Option A Lender, reasonably acceptable to KfW; provided
that (x) in the case of a single assignment, any such assignment shall be either
an assignment of all of the rights and obligations of the assigning Lender under
this Agreement or, in the case of more than one assignment, an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that collectively cover all of the rights
and obligations of the assigning Lender under this Agreement and (y) no Lender
shall be obligated to make any such assignment as a result of an election by the
Borrower pursuant to this Section 3.2(d) unless and until such Lender shall have
received one or more payments from one or more Assignee Lenders and/or the
Borrower in an aggregate amount at least equal to the portion of the Loan held
by such Lender, together with all unpaid interest and fees thereon accrued to
but excluding the date of such assignment (and all other amounts then owing to
such Lender under this Agreement).

(d)
Each prepayment of the Loan made pursuant to this Section 3 shall be without
premium or penalty, except as may be required by Section 4.4. No amounts prepaid
by the Borrower may be re-borrowed under the terms of this Agreement except as
provided in Section 3.7 and the last paragraph of Section 9.1 (which follows
Section 9.1.11).



            



--------------------------------------------------------------------------------


 


SECTION 3.3.    Interest Provisions.
Interest on the outstanding principal amount of the Loan shall accrue and be
payable in accordance with this Section 3.3.

SECTION 3.3.1.    Rates.
The Loan shall accrue interest from the Disbursement Date to the date of
repayment or prepayment of the Loan in full to the Lenders at the Fixed Rate,
subject to (i) any election made by the Borrower to elect the Floating Rate
pursuant to Section 3.3.2 or (ii) any conversion of any portion of the Loan held
by a Lender to a Floating Rate Loan upon the termination of the CIRR Agreement
to which such Lender is a party in accordance with Section 3.3.3. Interest
calculated at the Fixed Rate or the Floating Rate shall be payable semi-annually
in arrears on the Repayment Dates. The Loan shall bear interest for each
Interest Period, from and including the first day of such Interest Period up to
but excluding the last day of such Interest Period, at the interest rate
determined as applicable to the Loan for such Interest Period. All interest
shall be calculated on the basis of the actual number of days elapsed over a
year comprised of 360 days.

SECTION 3.3.2.    Election of Floating Rate.
At any time prior to the Disbursement Date, the Borrower may elect to pay
interest on the Loan at the Floating Rate by written notice (the "Floating Rate
Election Notice") to the Facility Agent. If the Floating Rate Election Notice is
delivered by the Borrower at least 63 days prior to the actual Disbursement
Date, the Borrower shall not incur any liability to make any payments pursuant
to Section 4.4 or to incur any other indemnity or compensation obligation. If
the Floating Rate Election Notice is delivered by the Borrower less than 63 days
prior to the actual Disbursement Date, the Borrower shall either (i) pay such
compensation to the relevant Lender as required by, and in accordance with,
Section 4.4 to the extent such Lender incurs a loss as set out in Section 4.4 or
(ii) extend the Disbursement Date to a date that falls at least 63 days after
the Floating Rate Election Notice was first delivered by the Borrower. In the
event that the Borrower elects the option under the foregoing clause (ii), the
Borrower shall deliver a Loan Request to the Facility Agent in accordance with
Section 2.5(a), and the proposed Disbursement Date set out in such Loan Request
shall be a date that falls at least 63 days after the Floating Rate Election
Notice was first delivered by the Borrower.
(a)
If the Borrower has not elected the Floating Rate prior to the Disbursement Date
as permitted by Section 3.3.2(a), the Borrower may elect, by written notice to
the Facility Agent no later than 2:00 p.m. Frankfurt time 32 days prior to the
end of an Interest Period and subject to Section 4.4, to pay interest on the
Loan for the remainder of the term of the Loan at the Floating Rate, with effect
from the end of that Interest Period.

(b)
Any election made under any of Section 3.3.2(a) or Section 3.3.2(b) may only be
made one time during the term of the Loan and shall be irrevocable.



            



--------------------------------------------------------------------------------


 


SECTION 3.3.3.    Conversion to Floating Rate.
If, during any Interest Period, the CIRR Agreement in effect with any Lender is
terminated for any reason (other than as a result of the negligence or wilful
misconduct of such Lender), then the portion of the Loan held by such Lender
shall convert to a Floating Rate Loan on the last day of such Interest Period,
and the Borrower shall pay interest on such portion of the Loan at the Floating
Rate on such portion for the remainder of the term of the Loan.
Notwithstanding the foregoing paragraph, the Borrower shall not be obligated to
make any indemnity or compensation payment to any Lender in connection with any
conversion to the Floating Rate unless (a) such conversion is a result of an
election by the Borrower pursuant to Section 3.3.2 or (b) such conversion occurs
as a result of any acceleration of the Loan due to the occurrence of an Event of
Default.

SECTION 3.3.4.    Post-Maturity Rates.
After the date any principal amount of the Loan is due and payable (whether on
any Repayment Date, upon acceleration or otherwise), or after any other monetary
Obligation of the Borrower shall have become due and payable, the Borrower shall
pay, but only to the extent permitted by law, interest (after as well as before
judgment) on such amounts for each day during the period while such payment is
overdue at a rate per annum certified by the Facility Agent to the Borrower
(which certification shall be conclusive in the absence of manifest error) to be
equal to (a) in the case of (i) principal of and interest on the Loan payable to
each Option A Lender or (ii) interest on the Loan payable to each Option B
Lender, the sum of the Floating Rate plus 3% per annum and (b) in the case of
any other monetary Obligation (including, without limitation, principal on the
Loan payable to each Option B Lender), the sum of the Floating Rate plus 2% per
annum.

SECTION 3.3.5.    Payment Dates.
Interest accrued on the Loan shall be payable, without duplication, on the
earliest of:
(a)
each Repayment Date;

(b)
the date of any prepayment, in whole or in part, of principal outstanding on the
Loan (but only on the principal so prepaid);

(c)
on that portion of the Loan the repayment of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration; and

(d)
in the case of any interest on any principal, interest or other amount owing
under this Agreement or any other Loan Document that is overdue, from time to
time on demand of the Facility Agent until such overdue amount is paid in full.








            



--------------------------------------------------------------------------------

 




SECTION 3.3.6.    Interest Rate Determination; Replacement Reference Banks
The Facility Agent shall obtain from each Reference Bank timely information for
the purpose of determining the LIBO Rate in the event that no relevant London
interbank offered rate appears on Thomson Reuters LIBOR01 or LIBOR02 Page (or
any successor page) and the LIBO Rate is to be determined by reference to
quotations supplied by the Reference Banks. If any one or more of the Reference
Banks shall fail to furnish in a timely manner such information to the Facility
Agent for any such interest rate, the Facility Agent shall determine such
interest rate on the basis of the information furnished by the remaining
Reference Banks. If the Borrower elects to add an additional Reference Bank
hereunder or a Reference Bank ceases for any reason to be able and willing to
act as such, the Facility Agent shall, at the direction of the Required Lenders
and after consultation with the Borrower and the Lenders, appoint a replacement
for such Reference Bank reasonably acceptable to the Borrower, and such replaced
Reference Bank shall cease to be a Reference Bank hereunder. The Facility Agent
shall furnish to the Borrower and to the Lenders each determination of the LIBO
Rate made by reference to quotations of interest rates furnished by Reference
Banks.

SECTION 3.4.    Commitment Fee.
The Borrower agrees to pay to the Facility Agent for the account of each Lender
a commitment fee (the "Commitment Fee") on its daily unused portion of the
Maximum Loan Amount (as such Maximum Loan Amount may be adjusted from time to
time), for the period commencing on the Effective Date and continuing through
the earliest to occur (the "Commitment Fee Termination Date") of (i) the
Disbursement Date, (ii) the date upon which the Facility Agent has provided the
Borrower with written notice that the Lenders will not advance the Loan because
the Commitments have been terminated pursuant to Section 8.2 or 8.3, (iii) the
Commitment Termination Date and (iv) the date the Commitments shall have been
terminated pursuant to Section 2.3. Should the Facility Agent provide the
Borrower notice that the Lenders will not advance the Loan because Hermes has
cancelled the Hermes Insurance Policy, the Commitment Fee paid by the Borrower
for the account of each Lender shall be promptly refunded to the Borrower by
such Lender; provided however that (i) no Lender shall be obliged to refund any
Commitment Fee to the Borrower in these circumstances if the cancellation of the
Hermes Insurance Policy is primarily attributable to the Borrower and (ii)
(where a refund is applicable) a Lender shall only be obliged to refund to the
Borrower an amount equal to the sum of (x) the portion of the Commitment Fee
that such Lender has not paid to KfW in accordance with the applicable CIRR
Agreement and (y) the portion of the Commitment Fee that such Lender has so paid
to KfW and that such Lender actually recovers from KfW in the event of the
cancellation of the Hermes Insurance Policy (and each Lender agrees to request
from KfW the amount of Commitment Fee that it has paid to KfW).

SECTION 3.4.1.    Payment of Commitment Fee.
The Commitment Fee shall be payable by the Borrower to the Facility Agent for
the account of each Lender six-monthly in arrears, with the first such payment
(the "First


            



--------------------------------------------------------------------------------

 


Commitment Fee Payment") to be made on the day falling six months following the
Effective Date and the final such payment to be made on the Commitment Fee
Termination Date (each date on which a Commitment Fee payment is required to be
made in accordance with this Section 3.4.1 referred to herein as a "Commitment
Fee Payment Date"). The Commitment Fee shall be in the amount in EUR equal to
the product of the Applicable Commitment Rate, multiplied by, for each day
elapsed since the preceding Commitment Fee Payment Date (or, in the case of the
First Commitment Fee Payment, the Effective Date), the Maximum Loan Amount in
effect on such day, divided by 360 days; provided that the Borrower may elect to
pay the Commitment Fee on any Commitment Fee Payment Date in Dollars by giving
notice to the Facility Agent five (5) Business Days before such date. If the
Borrower elects to pay the Commitment Fee in Dollars, the exchange rate used to
convert the fee from EUR to Dollars shall be the 10 A.M. midpoint market fixing
for the conversion of EUR to Dollars set by the Federal Reserve Bank of New York
two (2) Business Days prior to the relevant Commitment Fee Payment Date.

SECTION 3.5.    CIRR Guarantee Charge.
SECTION 3.5.1 Generally
The Borrower agrees to pay to the Facility Agent for the account of the KfW a
fee of 0.01% per annum (the "CIRR Guarantee Charge") on the Maximum Loan Amount
(having regard to the paragraph below) as at the Effective Date, for the period
commencing on December 12, 2015 and continuing until the earliest of (i) the
date falling 60 days prior to the Disbursement Date, (ii) the date falling 32
days after either the date on which the Borrower elects the Floating Rate
pursuant to Section 3.3.2 or, as to any portion of the Loan converted to a
Floating Rate Loan pursuant to Section 3.3.3, the date on which such portion so
converts to a Floating Rate Loan, (iii) the date falling 32 days after the date
on which the Borrower elects to cancel all or part of the Commitments pursuant
to Section 2.3, (iv) the date upon which the Facility Agent has provided written
notice to the Borrower that the Lenders will not advance the Loan because the
Commitments shall have been terminated pursuant to Sections 8.2 or 8.3 and (v)
any other date on which the Commitments shall have been terminated.

SECTION 3.5.2.    Payment.
The CIRR Guarantee Charge shall be payable by the Borrower in EUR quarterly in
arrears commencing with the date falling three months after the commencement of
the period described in Section 3.5.1 and thereafter on each subsequent
three-month anniversary of such period and finally on the date on which the CIRR
Guarantee Charge ceases to accrue as described in Section 3.5.1.

SECTION 3.5.3.     [Reserved]

SECTION 3.6.    Other Fees.
The Borrower agrees to pay to the Facility Agent the agreed-upon fees set forth
in the Fee Letters on the dates and in the amounts set forth therein.


            



--------------------------------------------------------------------------------


 


SECTION 3.7.    Temporary Repayment.
If the proceeds of the Loan have not been utilised directly or indirectly to pay
for delivery to the Borrower of the Purchased Vessel within 15 days after the
initial Disbursement Date and have been deposited in accordance with Section
4.12, the Borrower may, by notice to the Facility Agent in accordance with
Section 3.2(a) and specifying that such prepayment may be re-borrowed under this
Agreement, prepay the Loan, together with accrued interest on the Loan so
prepaid, and shall be entitled to utilise funds standing to the credit of the
Pledged Accounts for the purpose of applying these in or towards satisfaction of
such prepayment obligation. If the Purchased Vessel is subsequently delivered to
the Borrower, the Borrower shall be permitted to submit one additional Loan
Request in accordance with Section 2.5 to re-borrow the Loan previously prepaid
under this Section; provided, however, that the date of funding of any such
re-borrowed Loan shall not be later than the Commitment Termination Date and
provided, further, that such date of funding shall be the Disbursement Date for
all purposes hereunder with respect to such re-borrowed Loan. Prepayment of the
Loan made pursuant to this Section shall be without premium or penalty, except
as may be required by Section 4.4.

SECTION 3.8.    Limit on Interest Make-Up.
If, in relation to any Interest Period during which any portion of the Loan held
by a Lender carries interest at the Fixed Rate, the amount of the interest
make-up to be received by such Lender pursuant to the applicable CIRR Agreement
entered into by such Lender is limited to an annual rate of twelve per cent.
(12%) per annum by virtue of the provisions of Section 1.1 of the Terms and
Conditions, then the Borrower shall pay to the Facility Agent for the account of
such Lender an additional amount by way of interest equal to the amount of the
interest make-up forgone by the relevant Lender as a consequence of such
limitation. Such additional amount shall be payable by the Borrower within five
(5) Business Days following receipt by the Borrower from the Facility Agent of
the relevant Lender's invoice accompanied by reasonable calculation and
explanation of the additional amount in question.

SECTION 3.9.    Cancellation of CIRR Agreements.
No Lender shall be entitled to cancel or terminate the CIRR Agreement to which
it is a party without the prior written consent of the Borrower.

ARTICLE IV    
CERTAIN LIBO RATE AND OTHER PROVISIONS





SECTION 4.1.    LIBO Rate Lending Unlawful.
If after the Effective Date the introduction of or any change in or in the
interpretation of any law makes it unlawful, or any central bank or other
governmental authority having


            



--------------------------------------------------------------------------------

 


jurisdiction over such Lender asserts that it is unlawful, for such Lender to
make, continue or maintain its portion of the Loan bearing interest at a rate
based on the LIBO Rate, the obligation of such Lender to make, continue or
maintain its portion of the Loan bearing interest at a rate based on the LIBO
Rate shall, upon notice thereof to the Borrower, the Facility Agent and each
other Lender, forthwith be suspended until the circumstances causing such
suspension no longer exist, provided that such Lender's obligation to make,
continue and maintain its portion of the Loan hereunder shall be automatically
converted into an obligation to make, continue and maintain its portion of the
Loan bearing interest at a rate to be negotiated between such Lender and the
Borrower that is the equivalent of the sum of the LIBO Rate for the relevant
Interest Period plus the Floating Rate Margin.

SECTION 4.2.    Deposits Unavailable
If, on or after the date the Borrower elects the Floating Rate pursuant to
Section 3.3.2 or if any Lender shall have entered into an Option B Interest
Make-Up Agreement (an "Option B Lender"), the Facility Agent shall have
determined that:
(a)
Dollar deposits in the relevant amount and for the relevant Interest Period are
not available to each Reference Bank in its relevant market, or

(b)
by reason of circumstances affecting the Reference Banks' relevant markets,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate loans for the relevant Interest Period, or

(c)
the cost to Option B Lenders that in the aggregate hold more than 50% of the
aggregate outstanding principal amount of the Loan then held by Option B
Lenders, if any Lender shall have entered into an Option B Interest Make-Up
Agreement, of obtaining matching deposits in the relevant interbank market for
the relevant Interest Period would be in excess of the LIBO Rate (provided that
no Option B Lender may exercise its rights under this Section 4.2(c) for amounts
up to the difference between such Option B Lender's cost of obtaining matching
deposits on the date such Option B Lender becomes a Lender hereunder less the
LIBO Rate on such date),

then the Facility Agent shall give notice of such determination (hereinafter
called a "Determination Notice") to the Borrower and each of the Lenders. The
Borrower, the Lenders and the Facility Agent shall then negotiate in good faith
in order to agree upon a mutually satisfactory interest rate and interest period
(or interest periods) to be substituted for those which would otherwise have
applied under this Agreement. If the Borrower, the Lenders and the Facility
Agent are unable to agree upon an interest rate (or rates) and interest period
(or interest periods) prior to the date occurring fifteen (15) Business Days
after the giving of such Determination Notice, the Facility Agent shall (after
consultation with the Lenders) set an interest rate and an interest period (or
interest periods), in each case to take effect at the end of the Interest Period
current at the date of the Determination Notice, which rate (or rates) shall be
equal to the sum of the Floating Rate Margin and the weighted average of the
corresponding interest rates at or about 11:00 a.m. (London time) two (2)
Business Days before the commencement of the relevant Interest Period on Thomson
Reuters' pages KLIEMMM, GARBIC01 and FINA01 (or such other pages as may replace
Thomson Reuters' pages


            



--------------------------------------------------------------------------------

 


KLIEMMM, GARBIC01 or FINA01 on Thomson Reuters' service) (or, in the case of
clause (c) above, the lesser of (x) the respective cost to the Option B Lenders
of funding the respective portions of the Loan held by such Option B Lenders and
(y) such weighted average). The Facility Agent shall furnish a certificate to
the Borrower as soon as reasonably practicable after the Facility Agent has
given such Determination Notice setting forth such rate(s). In the event that
the circumstances described in this Section 4.2 shall extend beyond the end of
an interest period agreed or set pursuant hereto, the foregoing procedure shall
be repeated as often as may be necessary.

SECTION 4.3.    Increased LIBO Rate Loan Costs, etc.
If after the Effective Date a change in any applicable treaty, law, regulation
or regulatory requirement or in the interpretation thereof or in its application
to the Borrower, or if compliance by any Lender with any applicable direction,
request, requirement or guideline (whether or not having the force of law) of
any governmental or other authority including, without limitation, any agency of
the European Union or similar monetary or multinational authority insofar as it
may be changed or imposed after the date hereof, shall:
(a)
subject any Lender to any taxes, levies, duties, charges, fees, deductions or
withholdings of any nature with respect to its portion of the Loan or any part
thereof imposed, levied, collected, withheld or assessed by any jurisdiction or
any political subdivision or taxing authority thereof (other than (i) taxes as
to which such Lender is indemnified under Section 4.6 and (ii) taxes excluded
from the indemnity set forth in Section 4.6); or

(b)
change the basis of taxation to any Lender (other than a change in taxation on
the overall net income of any Lender) of payments of principal or interest or
any other payment due or to become due pursuant to this Agreement; or



            



--------------------------------------------------------------------------------

 




(c)
impose, modify or deem applicable any reserve or capital adequacy requirements
(other than the increased capital costs described in Section 4.5 and the reserve
costs described in Section 4.7) or other banking or monetary controls or
requirements which affect the manner in which a Lender shall allocate its
capital resources to its obligations hereunder or require the making of any
special deposits against or in respect of any assets or liabilities of, deposits
with or for the account of, or loans by, any Lender (provided that such Lender
shall, unless prohibited by law, allocate its capital resources to its
obligations hereunder in a manner which is consistent with its present treatment
of the allocation of its capital resources); or

(d)
impose on any Lender any other condition affecting its portion of the Loan or
any part thereof,

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making its portion of the Loan or maintaining its portion of the
Loan or any part thereof, (ii) to reduce the amount of any payment received by
such Lender or its effective return hereunder or on its capital or (iii) to
cause such Lender to make any payment or to forego any return based on any
amount received or receivable by such Lender hereunder, then and in any such
case if such increase or reduction in the opinion of such Lender materially
affects the interests of such Lender, (A) such Lender shall (through the
Facility Agent) notify the Borrower of the occurrence of such event and use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Lending Office if the making of such a
designation would avoid the effects of such law, regulation or regulatory
requirement or any change therein or in the interpretation thereof and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender and (B) the Borrower shall forthwith upon such demand pay to the
Facility Agent for the account of such Lender such amount as is necessary to
compensate such Lender for such additional cost or such reduction and ancillary
expenses, including taxes, incurred as a result of such adjustment unless such
additional costs are attributable to a FATCA Deduction required to be made by a
party to this Agreement or are otherwise excluded from the indemnity set forth
in Section 4.6 or Section 11.4. Such notice shall (i) describe in reasonable
detail the event leading to such additional cost, together with the approximate
date of the effectiveness thereof, (ii) set forth the amount of such additional
cost, (iii) describe the manner in which such amount has been calculated, (iv)
certify that the method used to calculate such amount is such Lender's standard
method of calculating such amount, (v) certify that such request is consistent
with its treatment of other borrowers that are subject to similar provisions,
and (vi) certify that, to the best of its knowledge, such change in circumstance
is of general application to the commercial banking industry in such Lender's
jurisdiction of organisation or in the relevant jurisdiction in which such
Lender does business. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than three months prior to the date that such
Lender notifies the Borrower of the circumstance giving rise to such increased
costs or reductions and of such Lender's intention to claim compensation
therefor; provided further that, if the circumstance


            



--------------------------------------------------------------------------------

 


giving rise to such increased costs or reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof, but not more than six months prior to the date that
such Lender notifies the Borrower of the circumstance giving rise to such cost
or reductions and of such Lender's intention to claim compensation therefor.

SECTION 4.4.    Funding Losses.

SECTION 4.4.1.    Indemnity.
In the event any Lender: (i) is required to liquidate or to re-deploy (at not
less than the market rate) deposits or other funds acquired by such Lender to
fund any portion of the principal amount of its portion of the Loan, (ii)
exercises such Lender's right to irrevocably terminate (in whole or in part) the
CIRR Guarantee after the Latest Date in accordance with Section 8.1 of the Terms
and Conditions or, as the case may be in the case of an Option A Lender, Section
8.2 of the Terms and Conditions, in each case, as a result of:
(a)
if at the time interest is calculated at the Floating Rate on such Lender's
portion of the Loan, any conversion or repayment or prepayment or acceleration
of the principal amount of such Lender's portion of the Loan on a date other
than the scheduled last day of an Interest Period or otherwise scheduled date
for repayment or payment (in each case, including payments made in accordance
with Section 3.1(b), but excluding any prepayment made following an election by
the Borrower to effect a prepayment pursuant to Section 3.2(d), or any repayment
pursuant to Section 9.1.12, by reason of a Non-Borrower Related Change in Law);

(b)
if at the time interest is calculated at the Fixed Rate on such Lender's portion
of the Loan, any repayment or prepayment or acceleration of the principal amount
of such Lender's portion of the Loan, other than any repayment made on the date
scheduled for such repayment (in each case, excluding any prepayment made
following an election by the Borrower to effect a prepayment pursuant to Section
3.2(d), or any repayment pursuant to Section 9.1.12, by reason of a Non-Borrower
Related Change in Law);

(c)
without prejudice to the rights of the Borrower to elect an option under
Section 3.3.2(a), an election by the Borrower of the Floating Rate in accordance
with Section 3.3.2(a) (where the Disbursement Date is a date that falls less
than 63 days after the Floating Rate Election Notice was delivered by the
Borrower) or Section 3.3.2(b);

(d)
a reduction or termination of the Commitments by the Borrower pursuant to
Section 2.3(b)(i);

(e)
the Loan not being made in accordance with the Loan Request therefor due to the
fault of the Borrower or as a result of any of the conditions precedent set
forth in Article V not being satisfied; or



            



--------------------------------------------------------------------------------

 


(f)
any prepayment of the Loan by the Borrower pursuant to Section 3.7;

(each, a "Funding Losses Event"), then, upon the written notice of such Lender
to the Borrower (with a copy to the Facility Agent), the Borrower shall, within
five (5) Business Days of its receipt of such notice:
a.
if at that time interest is calculated at the Floating Rate on such Lender's
portion of the Loan, pay directly to the Facility Agent for the account of such
Lender an amount (the "Floating Rate Indemnity Amount") equal to the amount, if
any, by which:

(i)
interest calculated at the Floating Rate which such Lender would have received
on its share of the amount of the Loan subject to such Funding Losses Event for
the period from the date of receipt of any part of its share in the Loan to the
last day of the applicable Interest Period,

exceeds:
(ii)
the amount which such Lender would be able to obtain by placing an amount equal
to the amount received by it on deposit with a leading bank in the appropriate
interbank market for a period starting on the Business Day following receipt and
ending on the last day of the applicable Interest Period; or

b.
if at that time interest is calculated at the Fixed Rate on such Lender's
portion of the Loan, pay to the Facility Agent the sum of:

(A)
an amount equal to the amount, if any, by which:

(i)
interest calculated at the rate per annum equal to (a) the CIRR which such
Lender would have received on its share of the amount of the Loan subject to
such Funding Losses Event minus (b) the administrative margin of 0.20%, for the
period from the date of receipt of any part of its share of the Loan to the
final scheduled date for the repayment of Loan in full pursuant to Section 3.1,

exceeds:
(ii)
the amount by which such Lender would be able to obtain by placing for such
remaining period an equal amount to the amount received by it on deposit and
receiving interest equal to the money market rate then applicable to Dollars on
the Reuters page "ICAP1" (the "Reinvestment Rate"),

such amount to be discounted to present value at the Reinvestment Rate; plus


            



--------------------------------------------------------------------------------

 


(B)
an amount equal to the Floating Rate Indemnity Amount (and assuming for the
purpose of this calculation that the interest on the Loan is calculated at the
Floating Rate and not the Fixed Rate).

Any amounts received by the Facility Agent under b.(A) above shall, unless
otherwise advised by the KfW, be for the account of, and shall be payable to,
the KfW on behalf of the Federal Republic of Germany; and any amounts received
by the Facility Agent under b.(B) above in respect of a Lender's portion of the
Loan shall be for the account of, and shall be payable to, KfW (where such
Lender is an Option A Lender) or to that Lender (where such Lender is an Option
B Lender)
Such written notice shall include calculations in reasonable detail setting
forth the loss or expense to such Lender.

SECTION 4.5.    Increased Capital Costs.
If after the Effective Date any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in of, any law or
regulation, directive, guideline, decision or request (whether or not having the
force of law) of any court, central bank, regulator or other governmental
authority increases the amount of capital required to be maintained by any
Lender or any Person controlling such Lender, and the rate of return on its or
such controlling Person's capital as a consequence of its Commitment or its
portion of the Loan made by such Lender is reduced to a level below that which
such Lender or such controlling Person would have achieved but for the
occurrence of any such change in circumstance, then, in any such case upon
notice from time to time by such Lender to the Borrower, the Borrower shall
immediately pay directly to such Lender additional amounts sufficient to
compensate such Lender or such controlling Person for such reduction in rate of
return. Any such notice shall (i) describe in reasonable detail the capital
adequacy requirements which have been imposed, together with the approximate
date of the effectiveness thereof, (ii) set forth the amount of such lowered
return, (iii) describe the manner in which such amount has been calculated,
(iv) certify that the method used to calculate such amount is such Lender's
standard method of calculating such amount, (v) certify that such request for
such additional amounts is consistent with its treatment of other borrowers that
are subject to similar provisions and (vi) certify that, to the best of its
knowledge, such change in circumstances is of general application to the
commercial banking industry in the jurisdictions in which such Lender does
business. In determining such amount, such Lender may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable. Each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid such reduction in
such rate of return and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender's right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such reductions and


            



--------------------------------------------------------------------------------

 


of such Lender's intention to claim compensation therefor; provided further
that, if the circumstance giving rise to such reductions is retroactive, then
the three-month period referred to above shall be extended to include the period
of retroactive effect thereof, but not more than six months prior to the date
that such Lender notifies the Borrower of the circumstance giving rise to such
reductions and of such Lender's intention to claim compensation therefor.

SECTION 4.6.    Taxes.
All payments by the Borrower of principal of, and interest on, the Loan and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp or franchise taxes and
other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, but excluding (i) franchise taxes
and taxes imposed on or measured by any Lender's net income or receipts of such
Lender and franchise taxes imposed in lieu of net income taxes or taxes on
receipts, by the jurisdiction under the laws of which such Lender is organised
or any political subdivision thereof or the jurisdiction of such Lender's
Lending Office or any political subdivision thereof or any other jurisdiction
unless such net income taxes are imposed solely as a result of the Borrower's
activities in such other jurisdiction, and (ii) any taxes imposed under FATCA
(such non-excluded items being called "Covered Taxes"). In the event that any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Covered Taxes pursuant to any applicable law, rule
or regulation, then the Borrower will:
(a)
pay directly to the relevant authority the full amount required to be so
withheld or deducted;

(b)
promptly forward to the Facility Agent an official receipt or other
documentation satisfactory to the Facility Agent evidencing such payment to such
authority; and

(c)
pay to the Facility Agent for the account of the Lenders such additional amount
or amounts as is necessary to ensure that the net amount actually received by
each Lender will equal the full amount such Lender would have received had no
such withholding or deduction been required.

Moreover, if any Covered Taxes are directly asserted against the Facility Agent
or any Lender with respect to any payment received or paid by the Facility Agent
or such Lender hereunder, the Facility Agent or such Lender may pay such Covered
Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such person after the payment of such Covered Taxes (including any
Covered Taxes on such additional amount) shall equal the amount such person
would have received had no such Covered Taxes been asserted.
Any Lender claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Lending Office if
the making of such a change would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.


            



--------------------------------------------------------------------------------

 


If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Facility Agent for the account of the
respective Lenders the required receipts or other required documentary evidence,
the Borrower shall indemnify the Lenders for any incremental withholding Covered
Taxes, interest or penalties that may become payable by any Lender as a result
of any such failure (so long as such amount did not become payable as a result
of the failure of such Lender to provide timely notice to the Borrower of the
assertion of a liability related to the payment of Covered Taxes). For purposes
of this Section 4.6, a distribution hereunder by the Facility Agent or any
Lender to or for the account of any Lender shall be deemed a payment by the
Borrower.
If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
Covered Tax or such payment (less out-of-pocket expenses incurred by such
Lender), provided that no Lender shall be obligated to disclose to the Borrower
any information regarding its tax affairs or tax computations.
Each Lender (and each Participant) agrees with the Borrower and the Facility
Agent that it will (i) (a) provide to the Facility Agent and the Borrower an
appropriately executed copy of Internal Revenue Service ("IRS") Form W-9 (or any
successor form) certifying the status of such Lender or such Participant as a US
person, IRS Form W-8ECI (or any successor form) certifying that any payments
made to or for the benefit of such Lender or such Participant are effectively
connected with a trade or business in the United States or IRS Form W-8BEN (or
any successor form) claiming the benefits of a tax treaty (but only if the
applicable treaty described in such form provides for a complete exemption from
U.S. federal income tax withholding), or any successor form, on or prior to the
date hereof (or, in the case of any assignee Lender or Participant, on or prior
to the date of the relevant assignment or participation), in each case attached
to an IRS Form W-8IMY (or any successor form), if appropriate, (b) notify the
Facility Agent and the Borrower if the certifications made on any form provided
pursuant to this paragraph are no longer accurate and true in all material
respects and (c) provide such other tax forms or other documents as shall be
prescribed by applicable law, if any, or as otherwise reasonably requested, to
demonstrate, to the extent applicable, the status of such Lender Party (or
Participant) or that payments to such Lender Party (or Participant) hereunder
are exempt from withholding under FATCA, and (ii) in all cases, provide such
forms, certificates or other documents, as and when reasonably requested by the
Borrower, necessary to claim any applicable exemption from, or reduction of,
Covered Taxes, a FATCA Deduction or any payments made to or for benefit of such
Lender Party or such Participant, provided that the Lender Party or Participant
is legally able to deliver such forms, certificates or other documents. For any
period with respect to which a Lender (or assignee Lender or Participant) has
failed to provide the Borrower with the foregoing forms (other than if such
failure is due to a change in law occurring after the date on which a form
originally was required to be provided (which, in the case of an Assignee
Lender, would be the date on which the original assignor was required to provide
such form) or if


            



--------------------------------------------------------------------------------

 


such form otherwise is not required hereunder) such Lender (or assignee Lender
or Participant) shall not be entitled to the benefits of this Section 4.6 with
respect to Covered Taxes imposed by reason of such failure.

SECTION 4.7.    Reserve Costs.
Without in any way limiting the Borrower's obligations under Section 4.3, the
Borrower shall, on and after the date on which the Borrower elects the Floating
Rate pursuant to Section 3.3.2, pay to the Facility Agent for the account of
each Lender on the last day of each Interest Period, so long as the relevant
Lending Office of such Lender is required to maintain reserves against
"Eurocurrency liabilities" under Regulation D of the F.R.S. Board, upon notice
from such Lender, an additional amount equal to the product of the following for
the Loan for each day during such Interest Period:
(a)
the principal amount of the Loan outstanding on such day; and

(b)
the remainder of (x) a fraction the numerator of which is the rate (expressed as
a decimal) at which interest accrues on the Loan for such Interest Period as
provided in this Agreement (less, if applicable, the Floating Rate Margin) and
the denominator of which is one minus any increase after the Effective Date in
the effective rate (expressed as a decimal) at which such reserve requirements
are imposed on such Lender minus (y) such numerator; and

(c)
1/360.

Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender's treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.
Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.

SECTION 4.8.    Payments, Computations, etc.
Unless otherwise expressly provided in this Agreement or any other Loan
Document, all payments by the Borrower in respect of amounts of principal,
interest and fees or any other applicable amounts owing to the Lenders hereunder
shall be made by the Borrower to the Facility Agent for the account of the
Lenders entitled to receive such payments and ratably in accordance with the
respective amounts then due and payable to the Lenders. All such payments
required to be made to the Facility Agent shall be made, without set-off,
deduction or counterclaim, not later than 11:00 a.m., New York time, on the date
due, in same day or


            



--------------------------------------------------------------------------------

 


immediately available funds through the New York Clearing House Interbank
Payments System (or such other funds as may be customary for the settlement of
international banking transactions in Dollars), to such account as the Facility
Agent shall specify from time to time by notice to the Borrower. Funds received
after that time shall be deemed to have been received by the Lenders on the next
succeeding Business Day.
(a)



i.
Each Option A Lender hereby instructs the Facility Agent to remit all payments
of interest made with respect to any portion of the Loan held by such Option A
Lender to KfW (A) less (x) the Fixed Rate Margin and (y) the CIRR administrative
fee of 0.20% but plus (z) an agreed KfW margin, if interest on the portion of
the Loan made by that Lender is then calculated at the Fixed Rate, or (B) less
(x) the Floating Rate Margin but plus (y) an agreed KfW margin, if interest on
that portion of the Loan is then calculated at the Floating Rate.

ii.
Each Option B Lender hereby instructs the Facility Agent, with respect to any
portion of the Loan held by such Option B Lender, to pay directly to such Option
B Lender interest thereon at the Fixed Rate or the Floating Rate (whichever is
applicable), on the basis that, if interest on such portion of the Loan is then
calculated at the Fixed Rate, such Option B Lender will, where amounts are
payable to the KfW by that Option B Lender under the CIRR Agreement, account
directly to the KfW on behalf of the Federal Republic of Germany for any such
amounts payable by that Lender under the CIRR Agreement to which such Lender is
a party.

(b)
The Facility Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in clause (a) of this Section,
deemed received) remit in same day funds to each Lender its share, if any, of
such payments received by the Facility Agent for the account of such Lender
without any set-off, deduction or counterclaim. All interest and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days. Whenever any payment to be
made shall otherwise be due on a day which is not a Business Day, such payment
shall (except as otherwise required by clause (a) of the definition of the term
"Interest Period") be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees, if any, in
connection with such payment.


SECTION 4.9.    Replacement Lenders, etc.
If the Borrower shall be required to make any payment to any Lender pursuant to
Section 4.2(c), 4.3, 4.4, 4.5, 4.6 or 4.7, the Borrower shall be entitled at any
time (so long as no Default and no Prepayment Event shall have occurred and be
continuing) within 180 days after receipt of notice from such Lender of such
required payment to (a) terminate such Lender's Commitment


            



--------------------------------------------------------------------------------

 


(whereupon the Percentage of each other Lender shall automatically be adjusted
to an amount equal to such Lender's ratable share of the remaining Commitments),
(b) prepay the affected portion of such Lender's Loan in full, together with
accrued interest thereon through the date of such prepayment (provided that the
Borrower shall not terminate any Lender's Commitment pursuant to clause (a) or
prepay any such Lender pursuant to this clause (b) without replacing such Lender
pursuant to the following clause (c) until a 30-day period shall have elapsed
during which the Borrower and the Facility Agent shall have attempted in good
faith to replace such Lender), and/or (c) replace such Lender with one or more
financial institutions (I) reasonably acceptable to the Facility Agent, (II)
meeting the criteria set out in Section 2.2 of the Terms and Conditions,
(III) acceptable to Hermes and (IV) in the case of a replacement of an Option A
Lender, reasonably acceptable to KfW; provided that (x) in the case of a single
assignment, any such assignment shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or, in the
case of more than one assignment, an assignment of a portion of such rights and
obligations made concurrently with another such assignment or other such
assignments that collectively cover all of the rights and obligations of the
assigning Lender under this Agreement and (y) no Lender shall be obligated to
make any such assignment pursuant to this Section 4.9 unless and until such
Lender shall have received one or more payments from one or more Assignee
Lenders and/or the Borrower in an aggregate amount at least equal to the portion
of the Loan held by such Lender, together with all unpaid interest and fees
thereon accrued to but excluding the date of such assignment (and all other
amounts then owing to such Lender under this Agreement). Each Lender represents
and warrants to the Borrower that, as of the date of this Agreement (or, with
respect to any Lender not a party hereto on the date hereof, on the date that
such Lender becomes a party hereto), there is no existing treaty, law,
regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender would be entitled to request
any payments under any of Sections 4.3, 4.4, 4.5, 4.6 and 4.7 to or for account
of such Lender.

SECTION 4.10.    Sharing of Payments
SECTION 4.10.1 Payments to Lenders
If a Lender (a "Recovering Lender") receives or recovers any amount from the
Borrower other than in accordance with Section 4.8 (Payments, Computations, etc.
) (a "Recovered Amount") and applies that amount to a payment due under the Loan
Documents then:
(a)
the Recovering Lender shall, within three (3) Business Days, notify details of
the receipt or recovery to the Facility Agent;

(b)
the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Lender would have been paid had the receipt or
recovery been received or made by the Facility Agent and distributed in
accordance with the said Section 4.8, without taking account of any taxes which
would be imposed on the Facility Agent in relation to the receipt, recovery or
distribution; and

(c)
the Recovering Lender shall, within three (3) Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the "Sharing Payment")
equal to such



            



--------------------------------------------------------------------------------

 


receipt or recovery less any amount which the Facility Agent determines may be
retained by the Recovering Lender as its share of any payment to be made, in
accordance with any applicable provisions of this Agreement.

SECTION 4.10.2.    Redistribution of payments
The Facility Agent shall treat the Sharing Payment as if it had been paid by the
Borrower and distribute it between the Lenders (other than the Recovering
Lender) (the "Sharing Lenders") in accordance with Section 4.8 of this Agreement
towards the obligations of the Borrower to the Sharing Lenders.

SECTION 4.10.3.    Recovering Lender's rights
On a distribution by the Facility Agent under Section 4.10.2 of a payment
received by a Recovering Lender from the Borrower, solely as between the
Borrower and the Recovering Lender, an amount of the Recovered Amount equal to
the Sharing Payment will be treated as not having been paid by the Borrower.

SECTION 4.10.4.    Reversal of redistribution
If any part of the Sharing Payment received or recovered by a Recovering Lender
becomes repayable to the Borrower and is repaid by that Recovering Lender to the
Borrower, then:
(a)
each Sharing Lender shall, upon request of the Facility Agent, pay to the
Facility Agent for the account of that Recovering Lender an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Lender for its proportion of any
interest on the Sharing Payment which that Recovering Lender is required to pay)
(the "Redistributed Amount"); and

(b)
solely as between the Borrower and each relevant Sharing Lender, an amount equal
to the relevant Redistributed Amount will be treated as not having been paid by
the Borrower.


SECTION 4.10.5.    Exceptions
(a)
This Section 4.10 shall not apply to the extent that the Recovering Lender would
not, after making any payment pursuant to this Section 4.10, have a valid and
enforceable claim against the Borrower.

(b)
A Recovering Lender is not obliged to share with any other Lender any amount
which the Recovering Lender has received or recovered as a result of taking
legal or arbitration proceedings, if:

i.
it notified the other Lender of the legal or arbitration proceedings; and

ii.
the other Lender had an opportunity to participate in those legal or arbitration
proceedings but did not do so as soon as reasonably practicable



            



--------------------------------------------------------------------------------

 


having received notice and did not take separate legal or arbitration
proceedings.

SECTION 4.11.    Set-off
Upon the occurrence and during the continuance of an Event of Default or a
Prepayment Event, each Lender shall have, to the extent permitted by applicable
law, the right to appropriate and apply to the payment of the Obligations then
due and owing to it any and all balances, credits, deposits, accounts or moneys
of the Borrower then or thereafter maintained with such Lender; provided that
any such appropriation and application shall be subject to the provisions of
Section 4.10. Each Lender agrees promptly to notify the Borrower and the
Facility Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of set-off
under applicable law or otherwise) which such Lender may have.

SECTION 4.12.    Use of Proceeds
The Borrower shall apply the proceeds of the Loan in accordance with Section
2.5(c) and (d) and, in relation to the Disbursement Date, prior to such
application, such proceeds shall be held in an account or accounts of the
Facility Agent in accordance with the provisions of Section 2.5(c); without
limiting the foregoing, no proceeds of the Loan will be used to acquire any
equity security of a class which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934 or any "margin stock", as defined in F.R.S.
Board Regulation U. If the proceeds of the Loan have not been paid either (A) to
the Builder or its order in accordance with Section 2.5(d)(i) and to Hermes and
the Borrower in accordance with Section 2.5(d)(ii) or (B) to the Facility Agent
(directly or indirectly) in prepayment of the Loan under Sections 3.2(a) or 3.7
by 9:59 p.m. (London time) on the second Business Day after the Disbursement
Date, such proceeds shall continue to be pledged by the Borrower upon receipt in
accordance with Section 2.5(c) as collateral pursuant to the Pledge Agreement.
On or prior to the date that is 15 days after the Disbursement Date, the
Borrower shall notify the Facility Agent whether the proceeds of the Loan are to
be returned to the Facility Agent as prepayment in accordance with Section 3.7
or to be held as cash collateral in the Pledged Account pursuant to the Pledge
Agreement until the earlier of (A) disbursement in accordance with Section
2.5(d) or (B) prepayment of the Loan pursuant to Sections 3.2(a) or 9.2.

SECTION 4.13.    FATCA Deduction
(a) Each party to the Agreement may make any FATCA Deduction it is required to
make by FATCA, and any payment required in connection with that FATCA Deduction,
and no party to the Agreement shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction.
(b)    Each party to the Agreement shall promptly, upon becoming aware that it
must make a FATCA Deduction (or that there is any change in the rate or the
basis of such FATCA Deduction), notify the other party to the Agreement to whom
it is making the payment and, in addition, shall


            



--------------------------------------------------------------------------------

 


notify the Borrower and the Facility Agent, and the Facility Agent shall notify
the other parties to the Agreement.

SECTION 4.14.    FATCA Information.
(a)    Subject to paragraph (c) below, each party (other than the Borrower)
shall, within ten (10) Business Days of a reasonable request by another party
(other than the Borrower):
(i)    confirm to that other party whether it is:
(A)    a FATCA Exempt Party; or
(B)    not a FATCA Exempt Party;
(ii)    supply to that other party such forms, documentation and other
information relating to its status under FATCA as that other party reasonably
requests for the purposes of that other party's compliance with FATCA;
(iii)    supply to that other party such forms, documentation and other
information relating to its status as that other party reasonably requests for
the purposes of that other party's compliance with any other law, regulation, or
exchange of information regime.
(b)    If a party confirms to another party pursuant to paragraph (a)(i) above
that it is a FATCA Exempt Party and it subsequently becomes aware that it is not
or has ceased to be a FATCA Exempt Party, that party shall notify that other
party reasonably promptly.
(c)    Paragraph (a) above shall not oblige any Lender or the Facility Agent to
do anything, and paragraph (a)(iii) above shall not oblige any other party to do
anything, which would or might in its reasonable opinion constitute a breach of:
(i)    any law or regulation;
(ii)    any fiduciary duty; or
(iii)    any duty of confidentiality.
(d)    If a party fails to confirm whether or not it is a FATCA Exempt Party or
to supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such party shall be treated for the purposes
of the Loan Documents (and payments under them) as if it is not a FATCA Exempt
Party until such time as the party in question provides the requested
confirmation, forms, documentation or other information.
(e)
If the Borrower becomes a US Tax Obligor or the Facility Agent reasonably
believes that its obligations under FATCA or any other applicable law or
regulation require it, each Lender shall, within ten Business Days of:



            



--------------------------------------------------------------------------------

 




(i)
where the Borrower is a US Tax Obligor and the relevant Lender is KfW IPEX, the
date of this Agreement;

(ii)
where the Borrower is a US Tax Obligor on a date an assignment or transfer is
made pursuant to Section 11.11.1 and the relevant Lender is an Assignee Lender
that becomes a Lender in accordance with Section 11.11.1, the date on which such
Assignee Lender becomes a Lender;

(iii)
where the Borrower is not a US Tax Obligor, the date of a request from the
Facility Agent,

supply to the Facility Agent:
(A)
a withholding certificate on Form W-8 (or any successor form), Form W-9 (or any
successor form) or any other relevant form; or

(B)
any withholding statement or other document, authorisation or waiver as the
Facility Agent may require to certify or establish the status of such Lender
under FATCA or that other law or regulation.

(f)
The Facility Agent shall provide any withholding certificate, withholding
statement, document, authorisation or waiver it receives from a Lender pursuant
to paragraph (e) above to the Borrower.

(g)
If any withholding certificate, withholding statement, document, authorisation
or waiver provided to the Facility Agent by a Lender pursuant to paragraph (e)
above is or becomes materially inaccurate or incomplete, that Lender shall
promptly update it and provide such updated withholding certificate, withholding
statement, document, authorisation or waiver to the Facility Agent unless it is
unlawful for the Lender to do so (in which case the Lender shall promptly notify
the Facility Agent). The Facility Agent shall provide any such updated
withholding certificate, withholding statement, document, authorisation or
waiver to the Borrower.

(h)
The Facility Agent may rely on any withholding certificate, withholding
statement, document, authorisation or waiver it receives from a Lender pursuant
to paragraph (e) or (g) above without further verification. The Facility Agent
shall not be liable for any action taken by it under or in connection with
paragraph (e), (f) or (g) above.


SECTION 4.15.    Resignation of the Facility Agent.
The Facility Agent shall resign (and, to the extent applicable, shall use
reasonable endeavours to appoint a successor Facility Agent) if, either:


            



--------------------------------------------------------------------------------

 




(a)    the Facility Agent fails to respond to a request under Section 4.14 and
the Borrower or a Lender reasonably believes that the Facility Agent will not be
(or will have ceased to be) a FATCA Exempt Party;
(b)    the information supplied by the Facility Agent pursuant to Section 4.14
indicates that the Facility Agent will not be (or will have ceased to be) a
FATCA Exempt Party; or
(c)    the Facility Agent notifies the Borrower and the Lenders that the
Facility Agent will not be (or will have ceased to be) a FATCA Exempt Party,
and (in each case) the Borrower or a Lender reasonably believes that a party to
this Agreement will be required to make a FATCA Deduction that would not be
required if the Facility Agent were a FATCA Exempt Party, and the Borrower or
that Lender, by notice to the Facility Agent, requires it to resign.



ARTICLE V    
CONDITIONS TO BORROWING

SECTION 5.1.    Advance of the Loan.
The obligation of the Lenders to fund all or any portion of the Loan on the
Disbursement Date shall be subject to the prior or concurrent satisfaction of
each of the conditions precedent set forth in this Section 5.1. The Facility
Agent shall advise the Lenders of the satisfaction of the conditions precedent
set forth in this Section 5.1 prior to funding on the Disbursement Date.

SECTION 5.1.1.    Resolutions, etc.
The Facility Agent shall have received from the Borrower:
(a)
a certificate of its Secretary or Assistant Secretary as to the incumbency and
signatures of those of its officers authorised to act with respect to this
Agreement and each other Loan Document and as to the truth and completeness of
the attached:

i.
resolutions of its Board of Directors then in full force and effect authorising
the execution, delivery and performance of this Agreement and each other Loan
Document, and

ii.
Organic Documents of the Borrower,

and upon which certificate the Lenders may conclusively rely until the Facility
Agent shall have received a further certificate of the Secretary or Assistant
Secretary of the Borrower cancelling or amending such prior certificate; and
(b)
a Certificate of Good Standing issued by the relevant Liberian authorities in
respect of the Borrower.



            



--------------------------------------------------------------------------------


 


SECTION 5.1.2.    Opinions of Counsel.
The Facility Agent shall have received opinions, addressed to the Facility Agent
and each Lender from:
(a)
Watson, Farley & Williams LLP, counsel to the Borrower, as to Liberian Law,
covering the matters set forth in Exhibit B-1 hereto;

(b)
Norton Rose Fulbright LLP, counsel to the Facility Agent and the Lenders,
covering the matters set forth in Exhibit B-2 hereto;

(c)
Norton Rose Fulbright LLP, counsel to the Facility Agent and the Lenders as to
German law, an opinion addressed to the Facility Agent and the Lenders covering
the matters set forth in Exhibit B-3 hereto;

(d)
Clifford Chance US LLP, United States tax counsel to the Facility Agent for the
benefit of Lenders, covering the matters set forth in Exhibit B-4 hereto; and

(e)
if requested by a Lender at least 90 days prior to the expected Disbursement
Date in order to comply with Article 194 of the Regulation (EU) No 575/2013
(CRR), a single legal opinion (for the benefit of all the Lenders
notwithstanding that not all the Lenders have requested the same) on matters of
German law related to the validity and enforceability of the Hermes Insurance
Policy,

each such opinion to be updated to take into account all relevant and applicable
Loan Documents at the time of issue thereof.

SECTION 5.1.3.    Hermes Insurance Policy.
(a)
The Facility Agent or the Hermes Agent shall have received the Hermes Insurance
Policy duly issued; and

(b)
Hermes shall not have, prior to the advance of the Loan, delivered to the
Facility Agent or the Hermes Agent any notice that the Federal Republic of
Germany has determined that the Loan is excluded from cover under the Hermes
Insurance Policy.


SECTION 5.1.4.    Closing Fees, Expenses, etc.
The Facility Agent shall have received for its own account, or for the account
of each Lender, as the case may be, all fees that the Borrower shall have agreed
in writing to pay to the Facility Agent (whether for its own account or for the
account of any of the Lenders) that are due and owing as of the date of such
funding and all invoiced expenses of the Facility Agent (including the agreed
fees and expenses of counsel to the Facility Agent and the Hermes Fees) required
to be paid by the Borrower pursuant to Section 11.3 or that the Borrower has
otherwise agreed in writing to pay to the Facility Agent, in each case on or
prior to the date of such funding.


            



--------------------------------------------------------------------------------

 





SECTION 5.1.5.    Compliance with Warranties, No Default, etc.
Both before and after giving effect to the funding of the Loan the following
statements shall be true and correct:
(a)
the representations and warranties set forth in Article VI (excluding, however,
those set forth in Section 6.10) shall be true and correct in all material
respects except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct, with
the same effect as if then made; and

(b)
no Default and no Prepayment Event and no event which (with notice or lapse of
time or both) would become a Prepayment Event shall have then occurred and be
continuing.


SECTION 5.1.6.    Loan Request.
The Facility Agent shall have received a Loan Request duly executed by the
Borrower together with:
(a)
certified as true (by the Builder) copies of the reimbursement request and
supporting documents received by the Builder from the Borrower pursuant to
Article XVII.1(b) of the Construction Contract in relation to the incurred
Buyer's Allowance;

(b)
a copy of the final invoice from the Builder showing the amount of the Contract
Price (including the Buyer's Allowance) and the portion thereof payable to the
Builder on the Delivery Date under the Construction Contract; and

(c)
appropriate evidence of all payments made by the Borrower to the Builder on or
prior to the Disbursement Date under the Construction Contract in respect of the
Contract Price (including, without limitation, the twenty per cent (20%) equity
payment thereunder).


SECTION 5.1.7.     Foreign Exchange Counterparty Confirmations.
The Facility Agent shall have received a copy of each foreign exchange
counterparty confirmation entered into by the Borrower in respect of the payment
of the instalments of the Contract Price (other than that relating to the
Buyer's Allowance).

SECTION 5.1.8.     Pledge Agreement.The Pledge Agreement shall be duly executed
by the parties thereto and delivered to the Facility Agent on or prior to the
Disbursement Date.

ARTICLE VI    
REPRESENTATIONS AND WARRANTIES


            



--------------------------------------------------------------------------------

 


To induce the Lenders and the Facility Agent to enter into this Agreement and to
make the Loan hereunder, the Borrower represents and warrants to the Facility
Agent and each Lender as set forth in this Article VI as of the Effective Date
and the Disbursement Date (except as otherwise stated).

SECTION 6.1.    Organisation, etc.
The Borrower is a corporation validly organised and existing and in good
standing under the laws of its jurisdiction of incorporation; the Borrower is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and the Borrower has full power and authority, has
taken all corporate action and holds all governmental and creditors' licenses,
permits, consents and other approvals necessary to enter into each Loan Document
and to perform the Obligations.

SECTION 6.2.    Due Authorisation, Non-Contravention, etc.
The execution, delivery and performance by the Borrower of this Agreement and
each other Loan Document are within the Borrower's corporate powers, have been
duly authorised by all necessary corporate action, and do not:
(a)
contravene the Borrower's Organic Documents;

(b)
contravene any law or governmental regulation of any Applicable Jurisdiction
except as would not reasonably be expected to result in a Material Adverse
Effect;

(c)
contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;

(d)
contravene any contractual restriction binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect; or

(e)
result in, or require the creation or imposition of, any Lien on any of the
Borrower's properties except: (i) as would not reasonably be expected to result
in a Material Adverse Effect or (ii) or Liens created under the Loan Documents.


SECTION 6.3.    Government Approval, Regulation, etc.
No authorisation or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or other Person is required
for the due execution, delivery or performance by the Borrower of this Agreement
or any other Loan Document (except for authorisations or approvals not required
to be obtained on or prior to the Disbursement Date or that have been obtained
or actions not required to be taken on or prior to the Disbursement Date or that
have been taken). The Borrower holds all governmental licenses, permits and
other approvals required to conduct its business as conducted by it on the
Disbursement Date, except to the extent the failure to hold any such licenses,
permits or other approvals would not have a Material Adverse Effect.


            



--------------------------------------------------------------------------------


 


SECTION 6.4.    Compliance with Laws.
(a)    The Borrower is in compliance with all applicable laws, rules,
regulations and orders, except to the extent that the failure to so comply does
not and would not reasonably be expected to have a Material Adverse Effect.
(b)    The Borrower has implemented and maintains in effect policies and
procedures designed to procure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower, their respective officers, employees, directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions, in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in Borrower being designated as a Sanctioned
Person. None of (i) the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (ii) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.
(c)    The Borrower is in compliance with all applicable Environmental Laws,
except to the extent that the failure to so comply would not have a Material
Adverse Effect.

SECTION 6.5.    Validity, etc.
This Agreement constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms, except as the enforceability
hereof may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally or by general equitable principles.

SECTION 6.6.    No Default, Event of Default or Prepayment Event.
No Default, Event of Default or Prepayment Event has occurred and is continuing.

SECTION 6.7.    Litigation.
There is no action, suit, litigation, investigation or proceeding pending or, to
the knowledge of the Borrower, threatened against the Borrower, that (i) except
as set forth in filings made by the Borrower with the SEC in the Borrower's
reasonable opinion might reasonably be expected to materially adversely affect
the business, operations or financial condition of the Borrower and its
Subsidiaries (taken as a whole) (collectively, "Material Litigation") or (ii)
purports to affect the legality, validity or enforceability of the Loan
Documents or the consummation of the transactions contemplated hereby.

SECTION 6.8.    The Purchased Vessel.
Immediately following the delivery of the Purchased Vessel to the Borrower under
the Construction Contract, the Purchased Vessel will be:


            



--------------------------------------------------------------------------------

 


(a)
legally and beneficially owned by the Borrower or one of the Borrower's wholly
owned Subsidiaries,

(b)
registered in the name of the Borrower or one of the Borrower's wholly owned
Subsidiaries under the Bahamian or Maltese flag or such other flag as the
parties may mutually agree,

(c)
classed as required by Section 7.1.4(b),

(d)
free of all recorded Liens, other than Liens permitted by Section 7.2.3,

(e)
insured against loss or damage in compliance with Section 7.1.5, and

(f)
exclusively operated by or chartered to the Borrower or one of the Borrower's
wholly owned Subsidiaries.


SECTION 6.9.    Obligations rank pari passu.
The Obligations rank at least pari passu in right of payment and in all other
respects with all other unsecured unsubordinated Indebtedness of the Borrower
other than Indebtedness preferred as a matter of law.

SECTION 6.10.    Withholding, etc..
As of the Effective Date, no payment to be made by the Borrower under any Loan
Document is subject to any withholding or like tax imposed by any Applicable
Jurisdiction.

SECTION 6.11.    No Filing, etc. Required.
No filing, recording or registration and no payment of any stamp, registration
or similar tax is necessary under the laws of any Applicable Jurisdiction to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of this Agreement or the other Loan Documents (except for filings,
recordings, registrations or payments not required to be made on or prior to the
Disbursement Date or that have been made).

SECTION 6.12.    No Immunity.
The Borrower is subject to civil and commercial law with respect to the
Obligations. Neither the Borrower nor any of its properties or revenues is
entitled to any right of immunity in any Applicable Jurisdiction from suit,
court jurisdiction, judgment, attachment (whether before or after judgment),
set-off or execution of a judgment or from any other legal process or remedy
relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).

SECTION 6.13.    Investment Company Act.


            



--------------------------------------------------------------------------------

 


The Borrower is not required to register as an "investment company" within the
meaning of the Investment Company Act of 1940, as amended.

SECTION 6.14.    Regulation U.
The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock, and no proceeds of the Loan will be used
for a purpose which violates, or would be inconsistent with, F.R.S. Board
Regulation U. Terms for which meanings are provided in F.R.S. Board Regulation U
or any regulations substituted therefor, as from time to time in effect, are
used in this Section with such meanings.

SECTION 6.15.    Accuracy of Information.
The financial and other information (other than financial projections or other
forward looking information) furnished to the Facility Agent and the Lenders in
writing by or on behalf of the Borrower by its chief financial officer,
treasurer or corporate controller in connection with the negotiation of this
Agreement is, when taken as a whole, to the best knowledge and belief of the
Borrower, true and correct and contains no misstatement of a fact of a material
nature. All financial projections, if any, that have been furnished to the
Facility Agent and the Lenders in writing by or on behalf of the Borrower by its
chief financial officer, treasurer or corporate controller in connection with
this Agreement have been or will be prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time made (it being
understood that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower's control, and that no
assurance can be given that the projections will be realised). All financial and
other information furnished to the Facility Agent and the Lenders in writing by
or on behalf of the Borrower by its chief financial officer, treasurer or
corporate controller after the date of this Agreement shall have been prepared
by the Borrower in good faith.

ARTICLE VII    
COVENANTS

SECTION 7.1.    Affirmative Covenants.
The Borrower agrees with the Facility Agent and each Lender that, from the
Effective Date (or, where applicable, from such time as may be stated in any
applicable provision below) until all Commitments have terminated and all
Obligations have been paid in full, the Borrower will perform the obligations
set forth in this Section 7.1.

SECTION 7.1.1.    Financial Information, Reports, Notices, etc.
The Borrower will furnish, or will cause to be furnished, to the Facility Agent
(with sufficient copies for distribution to each Lender) the following financial
statements, reports, notices and information:
(a)
as soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year of the Borrower, a copy of
the Borrower's



            



--------------------------------------------------------------------------------

 


report on Form 10-Q (or any successor form) as filed by the Borrower with the
SEC for such Fiscal Quarter, containing unaudited consolidated financial
statements of the Borrower for such Fiscal Quarter (including a balance sheet
and profit and loss statement) prepared in accordance with GAAP, subject to
normal year-end audit adjustments;
(b)
as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Borrower, a copy of the Borrower's annual report on Form 10-K
(or any successor form) as filed by the Borrower with the SEC for such Fiscal
Year, containing audited consolidated financial statements of the Borrower for
such Fiscal Year prepared in accordance with GAAP (including a balance sheet and
profit and loss statement) and audited by PricewaterhouseCoopers LLP or another
firm of independent public accountants of similar standing;

(c)
together with each of the statements delivered pursuant to the foregoing clause
(a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Facility Agent);

(d)
as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;

(e)
as soon as the Borrower becomes aware thereof, notice of any Material Litigation
except to the extent that such Material Litigation is disclosed by the Borrower
in filings with the SEC;

(f)
promptly after the sending or filing thereof, copies of all reports which the
Borrower sends to all holders of each security issued by the Borrower, and all
registration statements which the Borrower or any of its Subsidiaries files with
the SEC or any national securities exchange; and

(g)
such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Facility Agent may from time to time reasonably request;

provided that information required to be furnished to the Facility Agent under
subsections (a), (b) and (f) of this Section 7.1.1 shall be deemed furnished to
the Facility Agent when available free of charge on the Borrower's website at
http://www.rclinvestor.com or the SEC's website at http://www.sec.gov.




            



--------------------------------------------------------------------------------


 


SECTION 7.1.2.    Approvals and Other Consents. The Borrower will obtain (or
cause to be obtained) all such governmental licenses, authorisations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents and (b) the
operation of the Purchased Vessel in compliance with all applicable laws,
except, in each case, to the extent that failure to obtain (or cause to be
obtained) such governmental licenses, authorisations, consents, permits and
approvals would not be expected to have a Material Adverse Effect.

SECTION 7.1.3.    Compliance with Laws, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clause
(a) below) to the extent that the failure to so comply would not have a Material
Adverse Effect, which compliance shall in any case include (but not be limited
to):
(a)
in the case of the Borrower, the maintenance and preservation of its corporate
existence (subject to the provisions of Section 7.2.6);

(b)
in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;

(c)
the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
being diligently contested in good faith by appropriate proceedings;

(d)
compliance with all applicable Environmental Laws;

(e)
compliance with all anti-money laundering laws and Anti-Corruption Laws
applicable to the Borrower, including by not making or causing to be made any
offer, gift or payment, consideration or benefit of any kind to anyone, either
directly or indirectly, as an inducement or reward for the performance of any of
the transactions contemplated by this Agreement to the extent the same would be
in contravention of such applicable laws; and

(f)
the Borrower will maintain in effect policies and procedures designed to procure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.


SECTION 7.1.4.    The Purchased Vessel. The Borrower will:
(a)
from the Delivery Date, cause the Purchased Vessel to be exclusively operated by
or chartered to the Borrower or one of the Borrower's wholly owned Subsidiaries,
provided that the Borrower or such Subsidiary may charter out the Purchased
Vessel (i) to entities other than the Borrower and the Borrower's wholly owned
Subsidiaries and (ii) on a time charter with a stated duration not in excess of
one year;





            



--------------------------------------------------------------------------------

 


(b)
from the Delivery Date, cause the Purchased Vessel to be kept in such condition
as will entitle her to classification by a classification society of recognised
standing;

(c)
on the Delivery Date, provide the following to the Facility Agent with respect
to the Purchased Vessel:

(i)    evidence (in the form of a builder’s certificate or bill of sale) as to
the ownership of the Purchased Vessel by the Borrower or one of the Borrower’s
wholly owned Subsidiaries;
(ii)    evidence of no recorded Liens on the Purchased Vessel, other than Liens
permitted pursuant to Section 7.2.3;
(iii)    a copy of the protocol of delivery and acceptance in respect of the
Purchased Vessel signed by the Builder and the Borrower, certified as a true and
complete copy by an Authorised Officer of the Borrower; and
(iv)    copies of the wire transfers for all payments by the Borrower to the
Builder in respect of the amount of any change orders arising under the
Construction Contract which the Borrower is required to pay to the Builder on
the Delivery Date; and
(d)
within seven days after the Delivery Date, provide the following to the Facility
Agent with respect to the Purchased Vessel:

(i)    evidence of the class of the Purchased Vessel; and
(ii)    evidence as to all required insurance being in effect with respect to
the Purchased Vessel.

SECTION 7.1.5.    Insurance.
The Borrower will, from the Delivery Date, maintain or cause to be maintained
with responsible insurance companies insurance with respect to the Purchased
Vessel against such casualties, third-party liabilities and contingencies and in
such amounts, in each case, as is customary for other businesses of similar size
in the passenger cruise line industry (provided that in no event will the
Borrower or any Subsidiary be required to obtain any business interruption, loss
of hire or delay in delivery insurance) and will, upon request of the Facility
Agent, furnish to the Facility Agent (with sufficient copies for distribution to
each Lender) at reasonable intervals a certificate of a senior officer of the
Borrower setting forth the nature and extent of all insurance maintained by the
Borrower and certifying as to compliance with this Section.

SECTION 7.1.6.    Books and Records.
The Borrower will keep books and records that accurately reflect all of its
business affairs and transactions and permit the Facility Agent and each Lender
or any of their respective representatives, at reasonable times and intervals
and upon reasonable prior notice, to visit each of


            



--------------------------------------------------------------------------------

 


its offices, to discuss its financial matters with its officers and to examine
any of its books or other corporate records.

SECTION 7.1.7.    Hermes Insurance Policy/Federal Republic of Germany
Requirement.
The Borrower shall, on the reasonable request of the Hermes Agent or the
Facility Agent, provide such other information as required under the Hermes
Insurance Policy and/or the Terms and Conditions as necessary to enable the
Hermes Agent or the Facility Agent to obtain the full support of Hermes and/or
the government of the Federal Republic of Germany (as the case may be) pursuant
to the Hermes Insurance Policy and/or the Terms and Conditions (as the case may
be). The Borrower shall pay to the Hermes Agent or the Facility Agent the amount
of all reasonable costs and expenses reasonably incurred by the Hermes Agent or
the Facility Agent in connection with complying with a request by Hermes or the
government of the Federal Republic of Germany (as the case may be) for any
additional information necessary or desirable in connection with the Hermes
Insurance Policy or the Terms and Conditions (as the case may be); provided that
the Borrower is consulted before the Hermes Agent or the KfW incurs any such
cost or expense.
The Lenders shall not take any action that: (a) would have an adverse effect on
the Hermes Insurance Policy; (b) would adversely impact the effectiveness of the
Hermes Insurance Policy; or (c) would amend or otherwise modify the terms of the
Hermes Insurance Policy in a manner that would impact any of the rights and
obligations of the Borrower under this Agreement, other than in accordance with,
or as contemplated by, the terms of this Agreement or as may be requested by the
Borrower.

SECTION 7.1.8.    Notice of written amendments to Construction Contract.
The Borrower shall furnish to the Facility Agent, as soon as practicable after
such amendment or modification is entered into, notice of any written amendment
to or written modification of the Construction Contract (other than upward or
downward adjustments resulting from change orders effected as contemplated by
the express terms of the Construction Contract) that (i) relates to the amount
of the Contract Price, (ii) relates to the date on which the Purchased Vessel is
to be delivered or (iii) (either by itself or when aggregated with earlier
amendments or modifications, if any) results in a decrease in the dimensions or
capacity of the Purchased Vessel in terms of the number of passengers and/or
staterooms by more than five per cent (5%), in each case to the extent that any
of the same do not require approval pursuant to Section 7.2.8.

SECTION 7.2.    Negative Covenants.
The Borrower agrees with the Facility Agent and each Lender that, from the
Effective Date until all Commitments have terminated and all Obligations have
been paid and performed in full, the Borrower will perform the obligations set
forth in this Section 7.2.

SECTION 7.2.1.    Business Activities.


            



--------------------------------------------------------------------------------

 


The Borrower will not, and will not permit any of its Subsidiaries to, engage in
any principal business activity other than those engaged in by the Borrower and
its Subsidiaries on the date hereof and other business activities reasonably
related, ancillary or complementary thereto or that are reasonable extensions
thereof.

SECTION 7.2.2.    Indebtedness.
The Borrower will not permit any of the Existing Principal Subsidiaries to
create, incur, assume or suffer to exist or otherwise become or be liable in
respect of any Indebtedness, other than, without duplication, the following:
(a)
Indebtedness secured by Liens of the type described in Section 7.2.3;

(b)
Indebtedness owing to the Borrower or a direct or indirect Subsidiary of the
Borrower;

(c)
Indebtedness incurred to finance, refinance or refund the cost (including the
cost of construction) of assets acquired after the Effective Date;

(d)
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted to be secured under Section 7.2.3(c), at
any one time outstanding not exceeding (determined at the time of creation of
such Lien or the incurrence by any Existing Principal Subsidiary of such
Indebtedness, as applicable) 10.0% of the total assets of the Borrower and its
Subsidiaries taken as a whole as determined in accordance with GAAP as at the
last day of the most recent ended Fiscal Quarter; and

(e)
obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes.


SECTION 7.2.3.    Liens.
The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any of its property, revenues or
assets, whether now owned or hereafter acquired, except:
(a)
Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such



            



--------------------------------------------------------------------------------

 


assets is not otherwise prohibited by the terms of this Agreement and (ii) each
such Lien is created within three months after the acquisition of the relevant
assets;
(b)
the Construction Mortgage but only to the extent that the same is discharged on
the Delivery Date;

(c)
in addition to other Liens permitted under this Section 7.2.3, Liens securing
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(d), at any one time
outstanding not exceeding (determined at the time of creation of such Lien or
the incurrence by any Existing Principal Subsidiary of such indebtedness, as
applicable) (i) 10.0% of the total assets of the Borrower and its Subsidiaries
(the “Lien Basket Amount”) taken as a whole as determined in accordance with
GAAP as at the last day of the most recent ended Fiscal Quarter; provided,
however that, if, at any time, the Senior Debt Rating of the Borrower is less
than Investment Grade as given by both Moody’s and S&P, the Lien Basket Amount
shall be the greater of (x) 5.0% of the total assets of the Borrower and its
Subsidiaries taken as a whole as determined in accordance with GAAP as at the
last day of the most recent ended Fiscal Quarter and (y) $735,000,000;

(d)
Liens on assets acquired after the Effective Date by the Borrower or any of its
Subsidiaries (other than by (x) any Subsidiary that is an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, owns a
Vessel free of any mortgage Lien) so long as (i) the acquisition of such assets
is not otherwise prohibited by the terms of this Agreement and (ii) each of such
Liens existed on such assets before the time of its acquisition and was not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

(e)
Liens on any asset of any corporation that becomes a Subsidiary of the Borrower
(other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created by the
Borrower or any of its Subsidiaries in anticipation thereof;

(f)
Liens securing Government-related Obligations;

(g)
Liens for taxes, assessments or other governmental charges or levies not at the
time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

(h)
Liens of carriers, warehousemen, mechanics, materialmen and landlords incurred
in the ordinary course of business for sums not overdue by more than 60 days or
being diligently contested in good faith by appropriate proceedings;



            



--------------------------------------------------------------------------------

 


(i)
Liens incurred in the ordinary course of business in connection with workers'
compensation, unemployment insurance or other forms of governmental insurance or
benefits;

(j)
Liens for current crew's wages and salvage;

(k)
Liens arising by operation of law as the result of the furnishing of necessaries
for any Vessel so long as the same are discharged in the ordinary course of
business or are being diligently contested in good faith by appropriate
proceedings;

(l)
Liens on Vessels that:

(i)    secure obligations covered (or reasonably expected to be covered) by
insurance;
(ii)    were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or
(iii)    were incurred in connection with work to such Vessel that is required
to be performed pursuant to applicable law, rule, regulation or order;
provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;
(m)
normal and customary rights of set-off upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers' liens, rights of set-off or similar rights in favour of banks or
other depository institutions;


(n)
Liens in respect of rights of set-off, recoupment and holdback in favour of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business;

(o)
Liens on cash or Cash Equivalents or marketable securities securing:

(i)obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes; or
(ii)letters of credit that support such obligations;
(p)
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements;



            



--------------------------------------------------------------------------------

 


(q)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary; and

(r)
licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries.

SECTION 7.2.4.    Financial Condition.
The Borrower will not permit:
(a)
Net Debt to Capitalisation Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1.

(b)
Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of any
Fiscal Quarter.


In addition, if, at any time, the Senior Debt Rating of the Borrower is less
than Investment Grade as given by both Moody’s and S&P, the Borrower will not
permit Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the Borrower and its Subsidiaries for the period commencing on January
1, 2007 and ending on the last day of the Fiscal Quarter most recently ended
(treated for these purposes as a single accounting period, but in any event
excluding any Fiscal Quarters for which the Borrower and its Subsidiaries have a
consolidated net loss).

SECTION 7.2.5.    [Intentionally omitted].
SECTION 7.2.6.    Consolidation, Merger, etc.
The Borrower will not, and will not permit any of its Subsidiaries to, liquidate
or dissolve, consolidate with, or merge into or with, any other corporation
except:
(a)
any such Subsidiary may (i) liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 7.2.7; and

(b)
so long as no Event of Default or Prepayment Event has occurred and is
continuing or would occur after giving effect thereto, the Borrower or any of
its Subsidiaries may merge into any other Person, or any other Person may merge
into the Borrower or any such Subsidiary, or the Borrower or any of its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets of any Person, in each case so long as:



            



--------------------------------------------------------------------------------

 


(i)    after giving effect thereto, the Stockholders' Equity of the Borrower and
its Subsidiaries is at least equal to 90% of such Stockholders' Equity
immediately prior thereto; and
(ii)    in the case of a merger involving the Borrower where the Borrower is not
the surviving corporation:
(A)
the surviving corporation shall have assumed in a writing, delivered to the
Facility Agent, all of the Borrower's obligations hereunder and under the other
Loan Documents;

(B)
the surviving corporation shall, promptly upon the request of the Facility Agent
or any Lender, supply such documentation and other evidence as is reasonably
requested by the Facility Agent or any Lender in order for the Facility Agent or
such Lender to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
laws and regulations; and

(C)
as soon as practicable after receiving notice from the Borrower of such merger,
and in any event no later than five Business Days after the delivery of such
notice, for a surviving corporation that is organized under the laws of a
jurisdiction other than of the United States or a political subdivision thereof
or Liberia, any Lender that may not legally lend to, establish credit for the
account of and/or do any business whatsoever with such surviving corporation,
either directly or through an Affiliate of such Lender (a “Protesting Lender”)
shall so notify the Borrower and the Facility Agent in writing. With respect to
each Protesting Lender, the Borrower shall, effective on or before the date that
such surviving corporation shall have the right to borrow hereunder, notify the
Facility Agent and such Protesting Lender that the Commitments of such
Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received one or more payments from either the Borrower or one or more
assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Loan owing to such Protesting Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Protesting Lender under this Agreement.


SECTION 7.2.7.    Asset Dispositions, etc.


            



--------------------------------------------------------------------------------

 


The Borrower will not, and will not permit any of its Subsidiaries to, sell,
transfer, contribute or otherwise convey, or grant options, warrants or other
rights with respect to all or substantially all of the assets of (a) the
Borrower or (b) the Subsidiaries of the Borrower, taken as a whole except sales
of assets between or among the Borrower and Subsidiaries of the Borrower.
SECTION 7.2.8.    Construction Contract
The Borrower will not amend or modify any term or condition of the Construction
Contract if such amendment or modification results in (i) a change of type of
the Purchased Vessel or (ii) (either by itself or when aggregated with earlier
amendments or modifications, if any) a decrease in the capacity of the Purchased
Vessel in terms of the number of passengers and/or staterooms by more than five
per cent. (5%) or (iii) the Purchased Vessel being unable to comply with
applicable laws (including Environmental Laws) if, in the reasonable opinion of
the Hermes Agent, such inability has or could reasonably be expected to have a
Material Adverse Effect, without, in any such case, the consent of the Hermes
Agent.

SECTION 7.3.    Limitation of in respect of Certain Representations, Warranties
and Covenants.
The representations and warranties and covenants given in Section 6.4(b) and
7.1.3(f) respectively shall only be given, and be applicable to, a Lender
incorporated in the Federal Republic of Germany insofar as the giving of and
compliance with such representations and warranties do not result in a violation
of or conflict with section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung) (in conjunction with section 4 paragraph 1 a no.3
foreign trade law (AWG) (Außenwirtschaftsgesetz)), any provision of Council
Regulation (EC) 2271/1996 or any similar applicable anti-boycott law or
regulation.



ARTICLE VIII    
EVENTS OF DEFAULT

SECTION 8.1.    Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an "Event of
Default".

SECTION 8.1.1.    Non-Payment of Obligations.
The Borrower shall default in the payment when due of any principal of or
interest on the Loan or any Commitment Fee, or the Borrower shall default in the
payment of any fee due and payable under the Fee Letter, provided that, in the
case of any default in the payment of any interest on the Loan or of any
Commitment Fee, such default shall continue unremedied for a period of at least
five (5) Business Days after notice thereof shall have been given to the
Borrower by the Facility Agent; and provided further that, in the case of any
default in the payment of any fee due and payable under the Fee Letter, such
default shall continue unremedied for a period of at least ten days after notice
thereof shall have been given to the Borrower by the Facility Agent.


            



--------------------------------------------------------------------------------

 





SECTION 8.1.2.    Breach of Warranty.
Any representation or warranty of the Borrower made or deemed to be made
hereunder (including any certificates delivered pursuant to Article V) is or
shall be incorrect in any material respect when made.

SECTION 8.1.3.    Non-Performance of Certain Covenants and Obligations.
The Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the
covenants set forth in Section 7.2.4 and the obligations referred to in Section
8.1.1) and such default shall continue unremedied for a period of five days
after notice thereof shall have been given to the Borrower by the Facility Agent
or any Lender (or, if (a) such default is capable of being remedied within 30
days (commencing on the first day following such five-day period) and (b) the
Borrower is actively seeking to remedy the same during such period, such default
shall continue unremedied for at least 35 days after such notice to the
Borrower).

SECTION 8.1.4.    Default on Other Indebtedness.
(a) The Borrower or any of its Principal Subsidiaries shall fail to pay any
Indebtedness that is outstanding in a principal amount of at least $100,000,000
(or the equivalent in other currencies) in the aggregate (but excluding
Indebtedness hereunder or with respect to Hedging Instruments) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; (b) the occurrence under any Hedging Instrument
of an Early Termination Date (as defined in such Hedging Instrument) resulting
from (A) any event of default under such Hedging Instrument as to which the
Borrower is the Defaulting Party (as defined in such Hedging Instrument) or (B)
any Termination Event (as so defined) as to which the Borrower is an Affected
Party (as so defined) and, in either event, the termination value with respect
to any such Hedging Instrument owed by the Borrower as a result thereof is
greater than $100,000,000 and the Borrower fails to pay such termination value
when due after applicable grace periods or (c) any other event shall occur or
condition shall exist under any agreement or instrument evidencing, securing or
relating to any such Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to cause or permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due and payable prior to its
scheduled maturity (other than as a result of any sale or other disposition of
any property or assets under the terms of such Indebtedness); or (d) any such
Indebtedness shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption or by voluntary agreement), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness is required to be made, in
each case prior to the scheduled maturity thereof (other than as a result of any
sale or other disposition of any property or assets under the terms of such
Indebtedness); provided that any required prepayment or right to require
prepayment triggered by terms that are certified by the Borrower to be unique
to, but customary in, ship financings


            



--------------------------------------------------------------------------------

 


shall not constitute an Event of Default under this Section 8.1.4 so long as any
required prepayment is made when due. For purposes of determining Indebtedness
for any Hedging Instrument, the principal amount of the obligations under any
such instrument at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or any Principal Subsidiary would
be required to pay if such instrument were terminated at such time.

SECTION 8.1.5.    Bankruptcy, Insolvency, etc.
The Borrower or any of the Principal Subsidiaries (or any of its other
Subsidiaries to the extent that the relevant event described below would have a
Material Adverse Effect) shall:
(a)
generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;

(b)
apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for it or any of its property, or make a general
assignment for the benefit of creditors;

(c)
in the absence of such application, consent or acquiescence, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for it or for a substantial part of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 60 days, provided
that in the case of such an event in respect of the Borrower, the Borrower
hereby expressly authorises the Facility Agent and each Lender to appear in any
court conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their respective rights under the Loan Documents;

(d)
permit or suffer to exist the commencement of any bankruptcy, reorganisation,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower or any of such Subsidiaries, and, if any such case or proceeding is not
commenced by the Borrower or such Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or shall result
in the entry of an order for relief or shall remain for 60 days undismissed,
provided that the Borrower hereby expressly authorises the Facility Agent and
each Lender to appear in any court conducting any such case or proceeding during
such 60-day period to preserve, protect and defend their respective rights under
the Loan Documents; or

(e)
take any corporate action authorising, or in furtherance of, any of the
foregoing.


SECTION 8.2.    Action if Bankruptcy.
If any Event of Default described in clauses (b) through (d) of Section 8.1.5
shall occur with respect to the Borrower, the Commitments (if not theretofore
terminated) shall automatically terminate and the outstanding principal amount
of the Loan and all other Obligations shall automatically be and become
immediately due and payable, without notice or demand.


            



--------------------------------------------------------------------------------


 


SECTION 8.3.    Action if Other Event of Default.
If any Event of Default (other than any Event of Default described in clauses
(b) through (d) of Section 8.1.5 with respect to the Borrower) shall occur for
any reason, whether voluntary or involuntary, and be continuing, the Facility
Agent, upon the direction of the Required Lenders, shall by notice to the
Borrower declare all of the outstanding principal amount of the Loan and other
Obligations to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of the Loan and
other Obligations shall be and become immediately due and payable, without
further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate.

ARTICLE IX    
PREPAYMENT EVENTS

SECTION 9.1.    Listing of Prepayment Events.
Each of the following events or occurrences described in this Section 9.1 shall
constitute a "Prepayment Event".

SECTION 9.1.1.     Change of Control
There occurs any Change of Control.
Unenforceability

SECTION 9.1.2.    Approvals
Any material license, consent, authorisation, registration or approval at any
time necessary to enable the Borrower or any Principal Subsidiary to conduct its
business shall be revoked, withdrawn or otherwise cease to be in full force and
effect, unless the same would not have a Material Adverse Effect.

SECTION 9.1.3.    Non-Performance of Certain Covenants and Obligations
The Borrower shall default in the due performance and observance of any of the
covenants set forth in Sections 4.12 or 7.2.4.

SECTION 9.1.4.    Judgments
Any judgment or order for the payment of money in excess of $100,000,000 shall
be rendered against the Borrower or any of the Principal Subsidiaries by a court
of competent jurisdiction and the Borrower or such Principal Subsidiary shall
have failed to satisfy such judgment and either:
(a)
enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five (5)
Business Days after the commencement of such enforcement proceedings; or



            



--------------------------------------------------------------------------------

 


(b)
there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.


SECTION 9.1.5.    Condemnation, etc.
The Purchased Vessel shall be condemned or otherwise taken under colour of law
or requisitioned and the same shall continue unremedied for at least 20 days,
unless such condemnation or other taking would not have a Material Adverse
Effect.

SECTION 9.1.6.    Arrest
The Purchased Vessel shall be arrested and the same shall continue unremedied
for at least 20 days, unless such arrest would not have a Material Adverse
Effect.

SECTION 9.1.7.    Sale/Disposal of the Purchased Vessel
The Purchased Vessel is sold to a company which is not the Borrower or any other
Subsidiary of the Borrower (other than for the purpose of a lease back to the
Borrower or any other Subsidiary of the Borrower).

SECTION 9.1.8.    Delayed Delivery of the Purchased Vessel
If, within 15 days after the Disbursement Date, the Loan has not been utilised
to pay for delivery of the Purchased Vessel, unless (i) the Loan has been
returned to the Facility Agent as prepayment in accordance with Section 3.2(a)
or 3.7 or (ii) the proceeds of the Loan have been deposited to the Pledged
Accounts in accordance with Section 4.12.

SECTION 9.1.9.    Termination of the Construction Contract
If the Construction Contract is terminated in accordance with its terms or by
other lawful means prior to delivery of the Purchased Vessel and the parties
thereto do not reach an agreement to reinstate the Construction Contract within
30 days after such termination.

SECTION 9.1.10.    Termination, etc. of the Hermes Insurance Policy
If the Hermes Insurance Policy fails to be in full force and effect, is
terminated or cancelled or is no longer valid, or it is suspended for more than
six (6) months, in each case, so long as (a) such failure, termination,
cancellation, invalidity or suspension is not due to any fault of any Lender and
(b) the relevant parties to the Hermes Insurance Policy do not reach an
agreement to reinstate the Hermes Insurance Policy within 30 days after such
failure, termination, cancellation or invalidity or the end of such six-month
period, as the case may be.
Notwithstanding anything else contained in this Agreement, if, prior to delivery
of the Purchased Vessel, the Borrower makes a Mandatory Prepayment pursuant to
Section 9.2 as a result of Section 9.1.9 or a voluntary prepayment pursuant to
Section 3.2(a) and the Purchased Vessel is delivered prior to the Commitment
Termination Date, the Borrower shall be entitled to make an additional


            



--------------------------------------------------------------------------------

 


Loan Request prior to the Commitment Termination Date as if the funds had not
been previously advanced. Payment of the Loan made pursuant to this Section
shall be without premium or penalty, except as may be required by Section 4.4.


SECTION 9.1.11.    Illegality
No later than the close of business on the last day of the Option Period related
to the giving of any Illegality Notice by an affected Lender pursuant to Section
3.2(d), either: (x) the Borrower has not elected to take an action specified in
clause (1) or (2) of Section 3.2(d) or (y) if any such election shall have been
made, the Borrower has failed to take the action required in respect of such
election.



SECTION 9.2.    Mandatory Prepayment
If any Prepayment Event shall occur and be continuing (and subject, in the case
of Section 9.1.11, to Section 11.17), the Facility Agent, upon the direction of
the Required Lenders, shall by notice to the Borrower either (i) if the
Disbursement Date has occurred and the Loan disbursed (but without prejudice to
the last paragraph of Section 9.1), require the Borrower to prepay in full on
the date of such notice all principal of and interest on the Loan and all other
Obligations (and, in such event, the Borrower agrees to so pay the full unpaid
amount of the Loan and all accrued and unpaid interest thereon and all other
Obligations) or (ii) if the Disbursement Date has not occurred, terminate the
Commitments; provided that, if such Prepayment Event arises under
Section 9.1.12, the remedy available under this Section 9.2 shall be limited to
that provided above in clause (i) and only with respect to the portion of the
Loan held by the affected Lender that gave the relevant Illegality Notice.

ARTICLE X    
THE FACILITY AGENT AND THE HERMES AGENT

SECTION 10.1.    Actions.
Each Lender hereby appoints KfW IPEX, as Facility Agent and as Hermes Agent, as
its agent under and for purposes of this Agreement and each other Loan Document
(for purposes of this Article X, the Facility Agent and the Hermes Agent are
referred to collectively as the "Agents"). Each Lender authorises the Agents to
act on behalf of such Lender under this Agreement and each other Loan Document
and, in the absence of other written instructions from the Required Lenders
received from time to time by the Agents (with respect to which each Agent
agrees that it will comply, except as otherwise provided in this Section 10.1 or
as otherwise advised by counsel), to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the Agents by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. Neither Agent shall be obliged to act on the instructions of
any Lender or the Required Lenders if to do so would, in the opinion of such
Agent, be contrary to any provision of this Agreement or any other Loan Document
or to any law, or would expose such Agent to any actual or potential liability
to any third party.


            



--------------------------------------------------------------------------------


 


SECTION 10.2.    Indemnity.
Each Lender hereby indemnifies (which indemnity shall survive any termination of
this Agreement) each Agent, pro rata according to such Lender's Percentage, from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel)
that be incurred by or asserted or awarded against, such Agent in any way
relating to or arising out of this Agreement and any other Loan Document or any
action taken or omitted by such Agent under this Agreement or any other Loan
Document; provided that no Lender shall be liable for the payment of any portion
of such claims, damages, losses, liabilities and expenses which have resulted
from such Agent's gross negligence or wilful misconduct. Without limitation of
the foregoing, each Lender agrees to reimburse each Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by such Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that such Agent is not reimbursed for such expenses by the Borrower. In
the case of any investigation, litigation or proceeding giving rise to any such
indemnified costs, this Section applies whether any such investigation,
litigation or proceeding is brought by any Agent, any Lender or a third party.
Neither Agent shall be required to take any action hereunder or under any other
Loan Document, or to prosecute or defend any suit in respect of this Agreement
or any other Loan Document, unless it is expressly required to do so under this
Agreement or is indemnified hereunder to its satisfaction. If any indemnity in
favour of an Agent shall be or become, in such Agent's determination,
inadequate, such Agent may call for additional indemnification from the Lenders
and cease to do the acts indemnified against hereunder until such additional
indemnity is given.

SECTION 10.3.    Funding Reliance, etc.
Each Lender shall notify the Facility Agent by 4:00 p.m., Frankfurt time, one
day prior to the advance of the Loan if it is not able to fund the following
day. Unless the Facility Agent shall have been notified by telephone, confirmed
in writing, by any Lender by 4:00 p.m., Frankfurt time, on the day prior to the
advance of the Loan that such Lender will not make available the amount which
would constitute its Percentage of the Loan on the date specified therefor, the
Facility Agent may assume that such Lender has made such amount available to the
Facility Agent and, in reliance upon such assumption, may, but shall not be
obliged to, make available to the Borrower a corresponding amount. If and to the
extent that such Lender shall not have made such amount available to the
Facility Agent, such Lender and the Borrower severally agree to repay the
Facility Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date the Facility Agent made such amount
available to the Borrower to the date such amount is repaid to the Facility
Agent, at the interest rate applicable at the time to the Loan without premium
or penalty.

SECTION 10.4.    Exculpation.
Neither of the Agents nor any of their respective directors, officers, employees
or agents shall be liable to any Lender for any action taken or omitted to be
taken by it under this Agreement or any other Loan Document, or in connection
herewith or therewith, except for its own wilful


            



--------------------------------------------------------------------------------

 


misconduct or gross negligence. Without limitation of the generality of the
foregoing, each Agent (i) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it and in accordance with the advice of such counsel, accountants or
experts, (ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement, (iii)
shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or Prepayment Event or to inspect the property (including the books and
records) of the Borrower, (iv) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto, (v) shall incur no liability under or in respect of this Agreement by
action upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties, and (vi) shall have no responsibility to the
Borrower or any Lender on account of (A) the failure of a Lender or the Borrower
to perform any of its obligations under this Agreement or any Loan Document; (B)
the financial condition of the Borrower; (C) the completeness or accuracy of any
statements, representations or warranties made in or pursuant to this Agreement
or any Loan Document, or in or pursuant to any document delivered pursuant to or
in connection with this Agreement or any Loan Document; or (D) the negotiation,
execution, effectiveness, genuineness, validity, enforceability, admissibility
in evidence or sufficiency of this Agreement or any Loan Document or of any
document executed or delivered pursuant to or in connection with any Loan
Document.

SECTION 10.5.    Successor.
The Facility Agent may resign as such at any time upon at least 30 days' prior
notice to the Borrower and all Lenders, provided that any such resignation shall
not become effective until a successor Facility Agent has been appointed as
provided in this Section 10.5 and such successor Facility Agent has accepted
such appointment. If the Facility Agent at any time shall resign, the Required
Lenders shall, subject to the immediately preceding proviso and subject to the
consent of the Borrower (such consent not to be unreasonably withheld), appoint
another Lender as a successor to the Facility Agent which shall thereupon become
such Facility Agent's successor hereunder (provided that the Required Lenders
shall, subject to the consent of the Borrower unless an Event or Default or a
Prepayment Event shall have occurred and be continuing (such consent not to be
unreasonably withheld or delayed) offer to each of the other Lenders in turn, in
the order of their respective Percentages of the Loan, the right to become
successor Facility Agent). If no successor Facility Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the Facility Agent's giving notice of resignation, then the
Facility Agent may, on behalf of the Lenders, appoint a successor Facility
Agent, which shall be one of the Lenders or a commercial banking institution
having a combined capital and surplus of at least $1,000,000,000 (or the
equivalent in other currencies), subject, in each case, to the consent of the
Borrower (such consent not to be unreasonably withheld). Upon the acceptance of
any appointment as Facility Agent hereunder by a successor Facility Agent, such
successor Facility Agent shall be entitled to receive from the resigning
Facility Agent such documents of transfer and assignment as


            



--------------------------------------------------------------------------------

 


such successor Facility Agent may reasonably request, and shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the resigning Facility Agent, and the resigning Facility Agent shall be
discharged from its duties and obligations under this Agreement. After any
resigning Facility Agent's resignation hereunder as the Facility Agent, the
provisions of:
(a)
this Article X shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Facility Agent under this Agreement; and

(b)
Section 11.3 and Section 11.4 shall continue to inure to its benefit.

If a Lender acting as the Facility Agent assigns its Loan to one of its
Affiliates, such Facility Agent may, subject to the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) assign its rights and
obligations as Facility Agent to such Affiliate.

SECTION 10.6.    Loans by the Facility Agent.
The Facility Agent shall have the same rights and powers with respect to the
Loan made by it or any of its Affiliates. The Facility Agent and its Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Affiliate of the Borrower as if the Facility
Agent were not the Facility Agent hereunder and without any duty to account
therefor to the Lenders. The Facility Agent shall have no duty to disclose
information obtained or received by it or any of its Affiliates relating to the
Borrower or its Subsidiaries to the extent such information was obtained or
received in any capacity other than as the Facility Agent.

SECTION 10.7.    Credit Decisions.
Each Lender acknowledges that it has, independently of each Agent and each other
Lender, and based on such Lender's review of the financial information of the
Borrower, this Agreement, the other Loan Documents (the terms and provisions of
which being satisfactory to such Lender) and such other documents, information
and investigations as such Lender has deemed appropriate, made its own credit
decision to extend its Commitment. Each Lender also acknowledges that it will,
independently of each Agent and each other Lender, and based on such other
documents, information and investigations as it shall deem appropriate at any
time, continue to make its own credit decisions as to exercising or not
exercising from time to time any rights and privileges available to it under
this Agreement or any other Loan Document.

SECTION 10.8.    Copies, etc.
Each Agent shall give prompt notice to each Lender of each notice or request
required or permitted to be given to such Agent by the Borrower pursuant to the
terms of this Agreement (unless concurrently delivered to the Lenders by the
Borrower). Each Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by such
Agent from the Borrower for distribution to the Lenders by such Agent in
accordance with the terms of this Agreement.

SECTION 10.9.    The Agents' Rights.


            



--------------------------------------------------------------------------------

 


Each Agent may (i) assume that all representations or warranties made or deemed
repeated by the Borrower in or pursuant to this Agreement or any Loan Document
are true and complete, unless, in its capacity as the Facility Agent, it has
acquired actual knowledge to the contrary, (ii) assume that no Default has
occurred unless, in its capacity as an Agent, it has acquired actual knowledge
to the contrary, (iii) rely on any document or notice believed by it to be
genuine, (iv) rely as to legal or other professional matters on opinions and
statements of any legal or other professional advisers selected or approved by
it, (v) rely as to any factual matters which might reasonably be expected to be
within the knowledge of the Borrower on a certificate signed by or on behalf of
the Borrower and (vi) refrain from exercising any right, power, discretion or
remedy unless and until instructed to exercise that right, power, discretion or
remedy and as to the manner of its exercise by the Lenders (or, where
applicable, by the Required Lenders) and unless and until such Agent has
received from the Lenders any payment which such Agent may require on account
of, or any security which such Agent may require for, any costs, claims,
expenses (including legal and other professional fees) and liabilities which it
considers it may incur or sustain in complying with those instructions.

SECTION 10.10.    The Facility Agent's Duties.
The Facility Agent shall (i) if requested in writing to do so by a Lender, make
enquiry and advise the Lenders as to the performance or observance of any of the
provisions of this Agreement or any Loan Document by the Borrower or as to the
existence of an Event of Default and (ii) inform the Lenders promptly of any
Event of Default of which the Facility Agent has actual knowledge.
The Facility Agent shall not be deemed to have actual knowledge of the falsehood
or incompleteness of any representation or warranty made or deemed repeated by
the Borrower or actual knowledge of the occurrence of any Default unless a
Lender or the Borrower shall have given written notice thereof to the Facility
Agent in its capacity as the Facility Agent. Any information acquired by the
Facility Agent other than specifically in its capacity as the Facility Agent
shall not be deemed to be information acquired by the Facility Agent in its
capacity as the Facility Agent.
The Facility Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower's subsidiaries or associated companies or with a Lender as if
it were not the Facility Agent.

SECTION 10.11.    Employment of Agents.
In performing its duties and exercising its rights, powers, discretions and
remedies under or pursuant to this Agreement or the Loan Documents, each Agent
shall be entitled to employ and pay agents to do anything which such Agent is
empowered to do under or pursuant to this Agreement or the Loan Documents
(including the receipt of money and documents and the payment of money);
provided that, unless otherwise provided herein, including without limitation
Section 11.3, the employment of such agents shall be for such Agent's account,
and to act or refrain from taking action in reliance on the opinion of, or
advice or information obtained from, any lawyer, banker, broker, accountant,
valuer or any other person believed by such Agent in good faith to be competent
to give such opinion, advice or information.


            



--------------------------------------------------------------------------------


 


SECTION 10.12.    Distribution of Payments.
The Facility Agent shall pay promptly to the order of each Lender that Lender's
Percentage Share of every sum of money received by the Facility Agent pursuant
to this Agreement or the Loan Documents (with the exception of any amounts
payable pursuant to the Fee Letter and any amounts which, by the terms of this
Agreement or the Loan Documents, are paid to the Facility Agent for the account
of the Facility Agent alone or specifically for the account of one or more
Lenders) and until so paid such amount shall be held by the Facility Agent on
trust absolutely for that Lender.

SECTION 10.13.    Reimbursement.
The Facility Agent shall have no liability to pay any sum to a Lender until it
has itself received payment of that sum. If, however, the Facility Agent does
pay any sum to a Lender on account of any amount prospectively due to that
Lender pursuant to Section 10.12 before it has itself received payment of that
amount, and the Facility Agent does not in fact receive payment within two (2)
Business Days after the date on which that payment was required to be made by
the terms of this Agreement or the Loan Documents, that Lender will, on demand
by the Facility Agent, refund to the Facility Agent an amount equal to the
amount received by it, together with an amount sufficient to reimburse the
Facility Agent for any amount which the Facility Agent may certify that it has
been required to pay by way of interest on money borrowed to fund the amount in
question during the period beginning on the date on which that amount was
required to be paid by the terms of this Agreement or the Loan Documents and
ending on the date on which the Facility Agent receives reimbursement.

SECTION 10.14.    Instructions.
Where an Agent is authorised or directed to act or refrain from acting in
accordance with the instructions of the Lenders or of the Required Lenders each
of the Lenders shall provide such Agent with instructions within three (3)
Business Days of such Agent's request (which request may be made orally or in
writing). If a Lender does not provide such Agent with instructions within that
period, that Lender shall be bound by the decision of such Agent. Nothing in
this Section 10.14 shall limit the right of such Agent to take, or refrain from
taking, any action without obtaining the instructions of the Lenders or the
Required Lenders if such Agent in its discretion considers it necessary or
appropriate to take, or refrain from taking, such action in order to preserve
the rights of the Lenders under or in connection with this Agreement or the Loan
Documents. In that event, such Agent will notify the Lenders of the action taken
by it as soon as reasonably practicable, and the Lenders agree to ratify any
action taken by the Facility Agent pursuant to this Section 10.14.

SECTION 10.15.    Payments.
All amounts payable to a Lender under this Section 10.15 shall be paid to such
account at such bank as that Lender may from time to time direct in writing to
the Facility Agent.

SECTION 10.16.    "Know your customer" Checks.


            



--------------------------------------------------------------------------------

 


Each Lender shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself) in order for the Facility Agent to
carry out and be satisfied it has complied with all necessary "know your
customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in this Agreement or the Loan
Documents.

SECTION 10.17.    No Fiduciary Relationship.
Except as provided in Section 10.12, no Agent shall have any fiduciary
relationship with or be deemed to be a trustee of or for any other person and
nothing contained in this Agreement or any Loan Document shall constitute a
partnership between any two or more Lenders or between either Agent and any
other person.

ARTICLE XI    
MISCELLANEOUS PROVISIONS

SECTION 11.1.     Waivers, Amendments, etc.
The provisions of this Agreement and of each other Loan Document may from time
to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Borrower and the Required Lenders;
provided that no such amendment, modification or waiver which would:
(a)
modify any requirement hereunder that any particular action be taken by all the
Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;

(b)
modify this Section 11.1 or change the definition of "Required Lenders" shall be
made without the consent of each Lender;

(c)
increase the Commitment of any Lender shall be made without the consent of such
Lender;



(d)
reduce any fees described in Article III payable to any Lender shall be made
without the consent of such Lender;

(e)
extend the Commitment Termination Date of any Lender shall be made without the
consent of such Lender;

(f)
extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on the Loan (or reduce the principal
amount of or rate of interest on the Loan) owed to any Lender shall be made
without the consent of such Lender; or

(g)
affect adversely the interests, rights or obligations of the Facility Agent in
its capacity as such shall be made without consent of the Facility Agent.



            



--------------------------------------------------------------------------------

 


No failure or delay on the part of the Facility Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any the Facility Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder. The Lenders
hereby agree, at any time and from time to time that the Nordea Agreement or the
Bank of Nova Scotia Agreement is amended or refinanced, to negotiate in good
faith to amend this Agreement to conform any representations, warranties,
covenants or events of default in this Agreement to the amendments made to any
substantively comparable provisions in the Nordea Agreement or the Bank of Nova
Scotia Agreement or any refinancing thereof.

SECTION 11.2.    Notices.
(a)
All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing, by facsimile or by
electronic mail and addressed, delivered or transmitted to such party at its
address, facsimile number or electronic mail address set forth below its
signature hereto or set forth in the Lender Assignment Agreement or at such
other address, or facsimile number as may be designated by such party in a
notice to the other parties. Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted provided it is received in legible form;
any notice, if transmitted by electronic mail, shall be deemed given upon
acknowledgment of receipt by the recipient.

(b)
So long as KfW IPEX is the Facility Agent, the Borrower may provide to the
Facility Agent all information, documents and other materials that it furnishes
to the Facility Agent hereunder or any other Loan Document (and any guaranties,
security agreements and other agreements relating thereto), including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other materials, but excluding any such communication
that (i) relates to a request for a new, or a conversion of an existing advance
or other extension of credit (including any election of an interest rate or
interest period relating thereto), (ii) relates to the payment of any principal
or other amount due hereunder or any other Loan Document prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default or (iv)
is required to be delivered to satisfy any condition precedent to the
effectiveness of the Agreement and/or any advance or other extension of credit
hereunder (all such non-excluded communications being referred to herein
collectively as "Communications"), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Facility Agent at
claudia.wenzel@kfw.de (or such other email address notified by the Facility
Agent to the Borrower); provided that



            



--------------------------------------------------------------------------------

 


any Communication requested pursuant to Section 7.1.1(h) shall be in a format
acceptable to the Borrower and the Facility Agent.
(c)
The Borrower agrees that the Facility Agent may make such items included in the
Communications as the Borrower may specifically agree available to the Lenders
by posting such notices, at the option of the Borrower, on Intralinks or any
similar such platform (the "Platform") acceptable to the Borrower. Although the
primary web portal is secured with a dual firewall and a User ID/Password
Authorisation System and the Platform is secured through a single user per deal
authorisation method whereby each user may access the Platform only on a
deal-by-deal basis, the Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided "as is" and "as available" and (iii) neither the Facility
Agent nor any of its Affiliates warrants the accuracy, adequacy or completeness
of the Communications or the Platform and each expressly disclaims liability for
errors or omissions in the Communications or the Platform. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Facility Agent or any of its Affiliates in connection with the Platform.

(d)
The Facility Agent agrees that the receipt of Communications by the Facility
Agent at its e-mail address set forth above shall constitute effective delivery
of such Communications to the Facility Agent for purposes hereunder and any
other Loan Document (and any guaranties, security agreements and other
agreements relating thereto).


SECTION 11.3.    Payment of Costs and Expenses.
The Borrower agrees to pay on demand all reasonable expenses of the Facility
Agent and KfW (including the reasonable fees and out-of-pocket expenses of
counsel to the Facility Agent, and of local counsel, if any, who may be retained
by counsel to the Facility Agent and, in the case of KfW, counsel retained by
KfW with the Borrower's prior approval in connection with the initial
syndication of the Loan) in connection with the initial syndication of the Loan
and any amendments, waivers, consents, supplements or other modifications to,
this Agreement or any other Loan Document as may from time to time hereafter be
required, whether or not the transactions contemplated hereby are consummated.
In addition, the Borrower agrees to pay (i) reasonable fees and out of pocket
expenses of counsel to the Facility Agent and (if and to the extent that KfW
uses the same counsel as that of the Facility Agent) of counsel to KfW in
connection with the funding under this Agreement. The Borrower further agrees to
pay, and to save the Facility Agent and the Lenders harmless from all liability
for, any stamp, recording, documentary or other similar taxes arising from the
execution, delivery or enforcement of this Agreement or the borrowing hereunder
or any other Loan Documents. The Borrower also agrees to reimburse the Facility
Agent and each Lender upon demand for all reasonable out-of-pocket expenses
(including reasonable attorneys' fees and legal expenses) incurred by the
Facility Agent or such Lender in connection with (x) the


            



--------------------------------------------------------------------------------

 


negotiation of any restructuring or "work-out", whether or not consummated, of
any Obligations and (y) the enforcement of any Obligations. For the purposes of
this Section 11.3, references to "KfW" shall mean KfW only in its capacity as
set out in sub-clauses (a) and (b) of the definition of "KfW".

SECTION 11.4.    Indemnification.
In consideration of the execution and delivery of this Agreement by each Lender
and the extension of the Commitments, the Borrower hereby indemnifies and holds
harmless the Facility Agent, each Lender and each of their respective Affiliates
and their respective officers, advisors, directors and employees (collectively,
the "Indemnified Parties") from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel), joint or several, that may be incurred by or asserted
or awarded against any Indemnified Party (including, without limitation, in
connection with any investigation, litigation or proceeding or the preparation
of a defence in connection therewith), in each case arising out of or in
connection with or by reason of this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby or any actual or proposed use of
the proceeds of the Loans (collectively, the "Indemnified Liabilities"), except
to the extent such claim, damage, loss, liability or expense (i) is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Indemnified Party's gross negligence or wilful
misconduct or the material breach by such Indemnified Party of its obligations
under this Agreement or any other Loan Document and which breach is not
attributable to the Borrower's own breach of the terms of this Agreement or any
other Loan Document or (ii) relates to a FATCA Deduction required to be made by
a party to this Agreement. In the case of an investigation, litigation or other
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Borrower, any of its directors, security holders or creditors,
an Indemnified Party or any other person or an Indemnified Party is otherwise a
party thereto. Each Indemnified Party shall (a) furnish the Borrower with prompt
notice of any action, suit or other claim covered by this Section 11.4, (b) not
agree to any settlement or compromise of any such action, suit or claim without
the Borrower's prior consent, (c) shall cooperate fully in the Borrower's
defence of any such action, suit or other claim (provided that the Borrower
shall reimburse such Indemnified Party for its reasonable out-of-pocket expenses
incurred pursuant hereto) and (d) at the Borrower's request, permit the Borrower
to assume control of the defence of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defence of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defence of such claim, (iv) the
Borrower shall conduct the defence of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower's expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the


            



--------------------------------------------------------------------------------

 


Indemnified Party and each other indemnified party from, and holding all such
persons harmless, against, all liability in respect of claims by any releasing
party or (B) the Indemnified Party provides written consent to such settlement
(such consent not to be unreasonably withheld or delayed). Notwithstanding the
Borrower's election to assume the defence of such action, the Indemnified Party
shall have the right to employ separate counsel and to participate in the
defence of such action and the Borrower shall bear the fees, costs and expenses
of such separate counsel if (i) the use of counsel chosen by the Borrower to
represent the Indemnified Party would present such counsel with an actual or
potential conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the Borrower and the Indemnified Party
and the Indemnified Party shall have concluded that there may be legal defences
available to it which are different from or additional to those available to the
Borrower and determined that it is necessary to employ separate counsel in order
to pursue such defences (in which case the Borrower shall not have the right to
assume the defence of such action on the Indemnified Party's behalf), (iii) the
Borrower shall not have employed counsel reasonably acceptable to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of the institution of such action, or (iv) the Borrower authorises
the Indemnified Party to employ separate counsel at the Borrower's expense. The
Borrower acknowledges that none of the Indemnified Parties shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower or any of its security holders or creditors for or in connection with
the transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnified Party's gross
negligence or wilful misconduct. In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.


            



--------------------------------------------------------------------------------

 





SECTION 11.5.    Survival.
The obligations of the Borrower under Sections 4.3, 4.4, 4.5, 4.6, 4.7, 11.3 and
11.4 and the obligations of the Lenders under Section 10.1, shall in each case
survive any termination of this Agreement and the payment in full of all
Obligations. The representations and warranties made by the Borrower in this
Agreement and in each other Loan Document shall survive the execution and
delivery of this Agreement and each such other Loan Document.

SECTION 11.6.    Severability; Independence of Obligations.
Any provision of this Agreement or any other Loan Document which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or such Loan Document or affecting the validity or enforceability of such
provision in any other jurisdiction.
The Borrower agrees that the Borrower's obligations under this Agreement
(including its obligation to repay the Loan) (a) are independent of the
Construction Contract and (b) will not be invalidated, suspended or limited in
any way by any termination, rescission, cancellation, invalidation,
non-performance or non-completion of the Construction Contract or any other
contract, agreement or arrangement relating thereto (other than the Loan
Documents) or any dispute or claim between the Borrower and/or the Builder
and/or any suppliers and/or any other third parties under or in connection with
the Construction Contract, or any defence thereto, or any insolvency proceedings
relating to the Builder or any other Person.

SECTION 11.7.    Headings.
The various headings of this Agreement and of each other Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or such other Loan Document or any provisions hereof or
thereof.

SECTION 11.8.    Execution in Counterparts.
This Agreement may be executed by the parties hereto in several counterparts,
each of which shall be deemed to be an original and all of which shall
constitute together but one and the same agreement.

SECTION 11.9.     Third Party Rights.
Notwithstanding the provisions of the Contracts (Rights of Third Parties) Act
1999, no term of this Agreement is enforceable by a person who is not a party to
it.

SECTION 11.10.    Successors and Assigns.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns; provided that:
(a)
except to the extent permitted under Section 7.2.6, the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Facility Agent and each Lender; and

(b)
the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.


SECTION 11.11.    Sale and Transfer of the Loan; Participations in the Loan.


            



--------------------------------------------------------------------------------

 


Each Lender may assign its Percentage or portion of the Loan to one or more
other Persons (a "New Lender"), or sell participations in its Percentage or
portion of the Loan to one or more other Persons; provided that, in the case of
assignments, such New Lender enters into a CIRR Agreement; and provided further
that, in the case of assignments, such Lender shall use commercially reasonable
efforts to assign only to a New Lender that has agreed to enter into an Option A
Refinancing Agreement.

SECTION 11.11.1.    Assignments
(i) KfW IPEX, as Lender, (A)(1) with the written consent of the Borrower (which
consent shall not be unreasonably delayed or withheld but which consent shall be
deemed to have been given in the absence of a written notice delivered by the
Borrower to KfW IPEX, on or before the fifth Business Day after receipt by the
Borrower of KfW IPEX's request for consent, stating, in reasonable detail, the
reasons why the Borrower proposes to withhold such consent) may at any time (and
from time to time) assign or transfer (including by way of novation) to one or
more commercial banks or other financial institutions, when taken together with
participations sold by KfW IPEX pursuant to Section 11.11.2, such part of its
share of the aggregate principal amount of the Loan or the total aggregate
Commitments as does not reduce its share below 50% of the total Loan or total
Commitments and (2) after having assigned or transferred, when taken together
with participations sold by KfW IPEX pursuant to Section 11.11.2, such part of
its share of the aggregate principal amount of the Loan or total aggregate
Commitments so as to reduce its said share to 50% of the total Loan or total
Commitments (pursuant to the foregoing clause (1) and/or Section 11.11.2), with
the written consent of the Borrower (which consent may be withheld at the
discretion of the Borrower) may at any time (and from time to time) assign or
transfer (including by way of novation) to one or more commercial banks or other
financial institutions all or any fraction of KfW IPEX's remaining portion of
the Loan or remaining Commitment, (B) with notice to the Borrower and,
notwithstanding the following clause (ii), without the consent of the Borrower,
may assign or transfer at any time to KfW and (C) in connection with the primary
syndication of the Loan, at any time (and from time to time) assign or transfer
to one or more commercial banks or other financial institutions identified by
the Borrower in consultation with KfW IPEX that fraction of KfW IPEX's Loan or
Commitment that it is directed by the Borrower to assign or transfer.
(ii) Any Lender (other than KfW IPEX) with the written consents of the Borrower
and the Facility Agent (which consents shall not be unreasonably delayed or
withheld and which consent, in the case of the Borrower, shall be deemed to have
been given in the absence of a written notice delivered by the Borrower to the
Facility Agent, on or before the fifth Business Day after receipt by the
Borrower of such Lender's request for consent, stating, in reasonable detail,
the reasons why the Borrower proposes to withhold such consent) may at any time
(and from time to time) assign or transfer to one or more commercial banks or
other financial institutions all or any fraction of such Lender's Loan; provided
that (A) any Affiliate of KfW IPEX shall be subject to the provisions of Section
11.11.1(i) and 11.11.2(f) as if such Affiliate were KfW IPEX and (B) in the case
of any other assignee or transferee, such other assignee or transferee shall (1)
be reasonably acceptable to the Facility Agent, (2) meet the criteria set out in
Section 2.2 of the Terms and Conditions and (3) in the case of a replacement of
an Option A Lender, be reasonably acceptable to KfW.


            



--------------------------------------------------------------------------------

 


(iii) Any Lender, with notice to the Borrower and the Facility Agent, and,
notwithstanding the foregoing clauses (i) and (ii), without the consent of the
Borrower, or the Facility Agent may assign or transfer (A) following the
Disbursement Date, to any of its Affiliates or (B) following the occurrence and
during the continuance of an Event of Default under Sections 8.1.1, 8.1.4(a) or
8.1.5, to any other Person, in either case, all or any fraction of such Lender's
portion of the Loan but on the basis that, in the case of clause (A) and clause
(B), any assignee or transferee shall (1) be reasonably acceptable to the
Facility Agent, (2) meet the criteria set out in Section 2.2 of the Terms and
Conditions and (3) in the case of a replacement of an Option A Lender, be
reasonably acceptable to KfW.
(iv) Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Facility Agent) assign or charge all or
any fraction of its portion of the Loan to (i) any Federal Reserve Bank as
collateral security pursuant to Regulation A of the F.R.S. Board and any
Operating Circular issued by such Federal Reserve Bank all or any fraction of
such Lender's portion of the Loan or (ii) to KfW as collateral security pursuant
to the terms of any Option A Refinancing Agreement entered into by such Lender.
(v) No Lender may (notwithstanding the foregoing clauses) assign or transfer any
of its rights under this Agreement unless it has given prior written
notification of the transfer to Hermes and (if it is then funded by KfW) KfW and
has obtained a prior written consent from Hermes and (if it is then funded by
KfW) KfW.
(vi) Nothing in this Section 11.11.1 shall prejudice the right of the Lender to
assign its rights under this Agreement to Hermes, if such assignment is required
to be made by that Lender to Hermes in accordance with the Hermes Insurance
Policy.
Each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an "Assignee
Lender". Assignments in a minimum aggregate amount of $25,000,000 (or, if less,
all of such Lender's portion of the Loan and Commitment) (which assignment or
transfer shall be of a constant, and not a varying, percentage of such Lender's
portion of the Loan) are permitted; provided that the Borrower and the Facility
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned or transferred to an Assignee
Lender until:
(a)
written notice of such assignment or transfer, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Facility Agent by such
Lender and such Assignee Lender;

(b)
such Assignee Lender shall have executed and delivered to the Borrower and the
Facility Agent a Lender Assignment Agreement, accepted by the Facility Agent
and, if the applicable portion of the Loan is a Fixed Rate Loan, any other
agreements required by the Facility Agent or the KfW in connection therewith;
and

(c)
the processing fees described below shall have been paid.



            



--------------------------------------------------------------------------------

 


From and after the date that the Facility Agent accepts such Lender Assignment
Agreement, (x) the Assignee Lender thereunder shall be deemed automatically to
have become a party hereto and to the extent that rights and obligations
hereunder have been assigned or transferred to such Assignee Lender in
connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned or transferred by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment. Except to the extent resulting
from a subsequent change in law, in no event shall the Borrower be required to
pay to any Assignee Lender any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6
and 4.7 that is greater than the amount which it would have been required to pay
had no such assignment been made. Such assignor Lender or such Assignee Lender
must also pay a processing fee to the Facility Agent upon delivery of any Lender
Assignment Agreement in the amount of $2,000 (and shall also reimburse the
Facility Agent and the KfW for any reasonable out-of-pocket costs, including
reasonable attorneys' fees and expenses, incurred in connection with the
assignment).



SECTION 11.11.2.    Participations.
Any Lender may at any time sell to one or more commercial banks or other
financial institutions (each of such commercial banks and other financial
institutions being herein called a "Participant") participating interests in its
Loan; provided that:
(a)
no participation contemplated in this Section 11.11.2 shall relieve such Lender
from its obligations hereunder;

(b)
such Lender shall remain solely responsible for the performance of its
obligations hereunder;

(c)
the Borrower and the Facility Agent shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement and each of the other Loan Documents;

(d)
no Participant, unless such Participant is an Affiliate of such Lender, shall be
entitled to require such Lender to take or refrain from taking any action
hereunder or under any other Loan Document, except that such Lender may agree
with any Participant that such Lender will not, without such Participant's
consent, take any actions of the type described in clauses (b) through (f) of
Section 11.1;

(e)
the Borrower shall not be required to pay any amount under Sections 4.2(c), 4.3,
4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold; and

(f)
each Lender that sells a participation under this Section 11.11.2 shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it



            



--------------------------------------------------------------------------------

 


enters the name and address of each Participant and the principal amounts of
(and stated interest on) each of the Participant's interest in that Lender's
portion of the Loan, Commitments or other interests hereunder (the "Participant
Register"). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender may treat each person whose name is recorded in
the Participant Register as the owner of such participation for all purposes
hereunder.
(g)
KfW IPEX may not sell participating interests pursuant to this Section 11.11.2
that, when taken together with Loans and/or Commitments sold by KfW IPEX
pursuant to Section 11.11.1, result in KfW IPEX's share of the aggregate
principal amount of the Loan and/or the aggregate Commitments being less than
50% of the total Loan or total Commitments, without the written consent of the
Borrower (which consent shall not be required following the occurrence and
during the continuance of an Event of Default or a Prepayment Event).

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered
a Lender.



SECTION 11.11.3.    Register.
The Facility Agent, acting as agent for the Borrower, shall maintain at its
address referred to in Section 11.2 a copy of each Lender Assignment Agreement
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment(s) of, and principal amount of
the Loan owing to, each Lender from time to time (the "Register"). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Facility Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

SECTION 11.12.    Other Transactions.
Nothing contained herein shall preclude the Facility Agent or any Lender from
engaging in any transaction, in addition to those contemplated by this Agreement
or any other Loan Document, with the Borrower or any of its Affiliates in which
the Borrower or such Affiliate is not restricted hereby from engaging with any
other Person.

SECTION 11.13.    Hermes Insurance Policy.

SECTION 11.13.1.    Terms of Hermes Insurance Policy
(a)
The Hermes Insurance Policy will cover 95% of the Loan.

(b)
The Hermes Fee will equal 2.37% of the aggregate principal amount of the Loan as
at the Delivery Date.



            



--------------------------------------------------------------------------------

 


(c)
The parties have entered into this Agreement on the basis that the Hermes
Insurance Policy shall contain the following terms and should such terms not be
included within the Hermes Insurance Policy, then the Borrower may cancel the
Commitment(s):

(i)
25% of the Hermes Fee as in effect on the date of issuance of the Hermes
Insurance Policy ("First Fee") will be payable to the Hermes Agent or Hermes in
Dollars within two (2) Business Days of receipt by the Borrower of demand from
the Hermes Agent following the later to occur of (i) the issue of the Hermes
Insurance Policy and (ii) the Effective Date;

(ii)
the balance of the Hermes Fee (being the amount thereof under paragraph (b)
above less the First Fee) ("Second Fee") will be payable in Dollars to the
Hermes Agent or Hermes on the Delivery Date ;

(iii)
if the Commitments are cancelled in full by the Borrower or the Lenders on or
prior to the Delivery Date (including, for the avoidance of doubt, subsequent to
disbursement of the Loan and prepayment thereof by the Borrower under Section
3.7), Hermes shall be required to reimburse the Hermes Agent the amount of the
First Fee less an administration fee (such administration fee to be no greater
than 5% of the amount refunded but in any event not exceeding EUR 2,500);

(iv)
if the Commitments are cancelled in part by the Borrower on or prior to the
Delivery Date (including, for the avoidance of doubt, subsequent to disbursement
of the Loan and prepayment thereof by the Borrower under Section 3.7), Hermes
shall be required to reimburse the Hermes Agent an amount equal to a
corresponding proportion of the First Fee, based on the proportion of the
aggregate Commitments prior to such cancellation to the aggregate Commitments
after giving effect to such cancellation, less an administration fee (such
administration fee to be no greater than 5% of the amount refunded but in any
event not exceeding EUR 2,500); and

(v)
if, after the Delivery Date, the Borrower prepays all or part of the Loan in
accordance with this Agreement, Hermes shall be required to reimburse the Hermes
Agent an amount equal to a corresponding proportion of the unexpired portion of
the Hermes Fee, having regard to the amount of the prepayment and the remaining
term of the Loan less the sum of (x) a break funding fee equal to 20% of the
unexpired portion of the Hermes Fee and (y) an administration fee (such fee to
be no greater than 5% of the amount refunded but in any event not exceeding EUR
2,500).


SECTION 11.13.2.    Obligations of the Borrower.


            



--------------------------------------------------------------------------------

 


(a)
Provided that the Hermes Insurance Policy complies with Section 11.13.1, the
Borrower shall pay (a) the First Fee to the Hermes Agent in accordance with
section 11.13.1(c)(i) and (b) the Second Fee to the Hermes Agent on the Delivery
Date. In each case, if received by the Hermes Agent, the Hermes Agent shall pay
such amount to Hermes.

(b)
Provided that the Hermes Insurance Policy complies with Section 11.13.1, the
Borrower shall pay to the Hermes Agent an issue fee of EUR 12,500 for the issue
of the Hermes Insurance Policy at the same time that the First Fee is payable.


SECTION 11.13.3.    Obligations of the Hermes Agent and the Lenders.
(a)
Promptly upon receipt of the Hermes Insurance Policy from Hermes, the Hermes
Agent shall (subject to any confidentiality undertakings given to Hermes by the
Hermes Agent pursuant to the terms of the Hermes Insurance Policy) send a copy
thereof to the Borrower.

(b)
The Hermes Agent shall perform such acts or provide such information which are,
acting reasonably, within its power so to perform or so to provide, as required
by Hermes under the Hermes Insurance Policy and as are necessary to ensure that
the Lenders obtain the support of Hermes pursuant to the Hermes Insurance
Policy.

(c)
The Hermes Agent shall (in the circumstances described in Section
11.13.1(c)(iii), (iv) or (v)):

(i)
make written requests to Hermes seeking a reimbursement of the Hermes Fee
promptly after the relevant cancellation or prepayment and (subject to any
confidentiality undertakings given to Hermes by the Hermes Agent pursuant to the
terms of the Hermes Insurance Policy) provide a copy of the request to the
Borrower;

(ii)
use its reasonable endeavours to maximise the amount of any reimbursement of the
Hermes Fee to which the Hermes Agent is entitled;



(iii)
pay to the Borrower the full amount of any reimbursement of the Hermes Fee that
the Hermes Agent receives from Hermes within two (2) Business Days of receipt
with same day value; and

(iv)
relay the good faith concerns of the Borrower to Hermes regarding the amount it
is required to pay to Hermes or the amount of any reimbursement to which the
Hermes Agent is entitled, it being agreed



            



--------------------------------------------------------------------------------

 


that the Hermes Agent's obligation shall be no greater than simply to pass on to
Hermes the Borrower's concerns.
(d)
Each Lender will co‑operate with the Hermes Agent, the Facility Agent and each
other Lender, and take such action and/or refrain from taking such action as may
be reasonably necessary, to ensure that the Hermes Insurance Policy and each
CIRR Agreement continue in full force and effect and shall indemnify and hold
harmless each other Lender in the event that the Hermes Insurance Policy or such
CIRR Agreement (as the case may be) does not continue in full force and effect
due to its gross negligence or wilful default.


SECTION 11.14.    Law and Jurisdiction

SECTION 11.14.1.    Governing Law.
This Agreement and any non-contractual obligations arising out of or in respect
of this Agreement shall in all respects be governed by and interpreted in
accordance with English law.

SECTION 11.14.2.    Jurisdiction.
For the exclusive benefit of the Facility Agent and the Lenders, the parties to
this Agreement irrevocably agree that the courts of England are to have
jurisdiction to settle any disputes which may arise out of or in connection with
this Agreement and that any proceedings may be brought in those courts. The
Borrower irrevocably waives any objection which it may now or in the future have
to the laying of the venue of any proceedings in any court referred to in this
Section, and any claim that those proceedings have been brought in an
inconvenient or inappropriate forum.

SECTION 11.14.3.    Alternative Jurisdiction.
Nothing contained in this Section shall limit the right of the Facility Agent or
the Lenders to commence any proceedings against the Borrower in any other court
of competent jurisdiction nor shall the commencement of any proceedings against
the Borrower in one or more jurisdictions preclude the commencement of any
proceedings in any other jurisdiction, whether concurrently or not.

SECTION 11.14.4.    Service of Process.
Without prejudice to the right of the Facility Agent or the Lenders to use any
other method of service permitted by law, the Borrower irrevocably agrees that
any writ, notice, judgment or other legal process shall be sufficiently served
on it if addressed to it and left at or sent by post to RCL Cruises Ltd.,
presently at Building 2, Aviator Park, Station Road, Addlestone, Surrey KT15
2PG, Attention: General Counsel, and in that event shall be conclusively deemed
to have been served at the time of leaving or, if posted, at 9:00 am on the
third Business Day after posting by prepaid first class registered post.

SECTION 11.15.    Confidentiality.


            



--------------------------------------------------------------------------------

 


Each of the Facility Agent and the Lenders agrees to maintain and to cause its
Affiliates to maintain the confidentiality of all information provided to it by
the Borrower or any Subsidiary of the Borrower, or by the Facility Agent on the
Borrower's or such Subsidiary's behalf, under this Agreement, and neither it nor
any of its Affiliates shall use any such information other than in connection
with or in enforcement of this Agreement or in connection with other business
now or hereafter existing or contemplated with the Borrower or any Subsidiary,
except to the extent such information (i) was or becomes generally available to
the public other than as a result of disclosure by it or its Affiliates or their
respective directors, officers, employees and agents, or (ii) was or becomes
available on a non-confidential basis from a source other than the Borrower or
any of its Subsidiaries so long as such source is not, to its knowledge,
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation to the Borrower or any of its Affiliates; provided, however, that it
may disclose such information (A) at the request or pursuant to any requirement
of any self-regulatory body, governmental body, agency or official to which the
Facility Agent, any Lender or any of their respective Affiliates is subject or
in connection with an examination of the Facility Agent, such Lender or any of
their respective Affiliates by any such authority or body, including without
limitation the Federal Republic of Germany; (B) pursuant to subpoena or other
court process; (C) when required to do so in accordance with the provisions of
any applicable requirement of law; (D) to the extent reasonably required in
connection with any litigation or proceeding to which the Facility Agent, any
Lender or their respective Affiliates may be party; (E) to the extent reasonably
required in connection with the exercise of any remedy hereunder; (F) to the
Facility Agent or such Lender's independent auditors, counsel, and any other
professional advisors of the Facility Agent or such Lender who are advised of
the confidentiality of such information; (G) to any participant or assignee,
provided that such Person agrees to keep such information confidential to the
same extent required of the Facility Agent and the Lenders hereunder; (H) as to
the Facility Agent, any Lender or their respective Affiliates, as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which the Borrower or any Subsidiary is party with the
Facility Agent, such Lender or such Affiliate; (I) to its Affiliates and its
Affiliates' directors, officers, employees, professional advisors and agents,
provided that each such Affiliate, director, officer, employee, professional
advisor or agent shall keep such information confidential to the same extent
required of the Facility Agent and the Lenders hereunder; and (J) to any other
party to the Agreement. Each of the Facility Agent and the Lenders shall be
responsible for any breach of this Section 11.15 by any of its Affiliates or any
of its or its Affiliates' directors, officers, employees, professional advisors
and agents.

SECTION 11.16.    CIRR requirements.
The Borrower acknowledges that:
(a)
the government of the Federal Republic of Germany, the Federal Audit Court or
any authorised representatives specified by these bodies shall be authorised at
any time to inspect and make or demand copies of the records, accounts,
documents and other deeds of any or all of the Lenders relating to this
Agreement;

(b)
in the course of its activity as the Facility Agent, the Facility Agent may:



            



--------------------------------------------------------------------------------

 


(i)
provide the government of the Federal Republic of Germany with information
concerning the transactions to be handled by it under this Agreement; and

(ii)
disclose information concerning the subsidised transaction contemplated by this
Agreement in the context of internationally agreed consultation/notification
proceedings and statutory specifications, including information received from
the Lenders relating to this Agreement; and

(c)
the Facility Agent and (to the extent the Lenders have entered into an Option A
Refinancing Agreement with KfW) the Lenders are entitled to disclose to KfW:

(i)
circumstances pertaining to the Loan, proper repayment and collateralisation;

(ii)
extraordinary events which may jeopardise the proper servicing of the Loan;

(iii)
any information required by KfW with respect to the proper use of any
refinancing funds granted to the respective Lender in respect of the Loan; and

(iv)
the Loan Documents;

provided that KfW agrees to keep such information confidential to the same
extent required of Lenders pursuant to Section 11.15.

SECTION 11.17.    Mitigation.
(a)
If the provisions of Section 3.2(c), 3.2(d) or 9.1.11 apply (and having regard
to clause (b) below), the Facility Agent, the Borrower and the Lenders (or, in
the case of Section 3.2(c) or 3.2(d), any affected Lender) shall discuss in good
faith (but without obligation) for a period (the "Mitigation Period") of not
less than 30 days (and which in the case of Section 3.2(d) shall commence on the
first day of the 50-day period referred to in that Section and, in the case of
Section 9.1.11, shall run concurrently with the 30 day period referred to in
that Section) after (x) the date on which the Illegality Notice is given or
(y) the date of Section 9.1.11 becomes applicable, as the case may be:

(i)
in the case of Section 3.2(c) or 3.2(d), what steps may be open to the relevant
Lender to mitigate or remove such circumstances (including, without limitation,
the possibility of assigning the Lender’s Commitment to an Affiliate or another
Lending Office); and

(ii)
in the case of Section 9.1.11, the circumstances in which Section 9.1.11 has
become applicable and whether there are any steps or actions which



            



--------------------------------------------------------------------------------

 


can be taken to remove the effect of Section 9.1.11 and/or reinstate the Hermes
Insurance Policy.
If the provisions of Section 3.2(d) apply, if requested by the Borrower, the
affected Lender shall, without limiting such Lender's obligation to enter into
discussions as set forth above in this Section 11.17(a), use commercially
reasonable efforts to transfer its portion of the Loan to one or more third
parties at par during the Mitigation Period in the manner contemplated by
Section 3.2(d).
(b)
To the extent required by or considered necessary by any Party, the Lenders
(and, in the case of Section 3.2(c) or 3.2(d), any affected Lender) shall use
commercially reasonable efforts to include Hermes in all foregoing discussions.

(c)
If an Illegality Notice shall be given by any Lender during the period falling
20 days prior to the anticipated Delivery Date, the affected Lender will use all
reasonable efforts to accelerate the mitigation steps of the type described or
to be discussed pursuant to this Section to try and enable the Commitment of
such Lender to still be available for drawing by the Borrower two (2) Business
Days prior to the Delivery Date in the manner contemplated by this Agreement.







            



--------------------------------------------------------------------------------






SIGNATORIES
Amendment No. 2 in respect of Hull S-713
The Borrower    
ROYAL CARIBBEAN CRUISES LTD.        )    
Name: Antje M. Gibson        )
Title: Vice President, Treasurer        )     /s/ Antje M. Gibson
Facility Agent, Mandated Lead Arranger, Hermes Agent and Lender

KfW IPEX-BANK GmbH        )    
Name: Delphine Deroche        )
Title: Director        )     /s/ Delphine Deroche
Name: André Mutter        )
Title: Vice President        )    /s/ André Mutter
Mandated Lead Arranger and Lender
Bayerische Landesbank Munich        )    
Name: Herta Albert        )
Title: Vice President        )     /s/ Herta Albert
Name: Dorris Pollner        )
Title: Vice President        )     /s/ Doris Pollner


Mandated Lead Arranger and Lender
BNP Paribas Fortis S.A./N.V.        )    

Name: Bruno Cloquet        )
Title: Global Head of Exporters and ECAs        )    /s/ Bruno Cloquet
Origination    


Name: Véronique De Blic        )
Title: Head of Export Finance EMEA        )    /s/ Véronique De Blic
Mandated Lead Arranger and Lender
COMMERZBANK AG, NEW YORK BRANCH        )    
Name: Christina Serrano        )
Title: Assistant Vice President        )    /s/ Christina Serrano


Name: Pedro Bell        )
Title: Managing Director        )    /s/ Pedro Bell




    
        



--------------------------------------------------------------------------------

 


The Mandated Lead Arranger and Lender
DZ Bank AG, New York Branch             )    
Name: Manfred Fischer                    )
Title:    Managing Director                )    /s/ Manfred Fischer
Name: Marie Luise Madej                )
Title:    Manager Export Finance            )    /s/ Marie Luise Madej


Mandated Lead Arranger and Lender
Skandinaviska Enskilda
Banken AB (publ)                    )    

Name: Peder Garmefelt                    )
Title:     Head of Shipping Finance, London        )     /s/ Peder Garmefelt


Name: Penny Neville-Park                )
Title:                            )     /s/ Penny Neville-Park





